Exhibit 10.1

$7,221,000,000

364-DAY BRIDGE TERM LOAN AGREEMENT

dated as of May 30, 2014

among

EXELON CORPORATION,

as Borrower,

VARIOUS FINANCIAL INSTITUTIONS,

as Lenders,

and

BARCLAYS BANK PLC,

as Administrative Agent,

BARCLAYS BANK PLC and

GOLDMAN SACHS BANK USA,

as Joint Lead Arrangers and Joint Lead Bookrunners,

and

GOLDMAN SACHS BANK USA,

as Syndication Agent



--------------------------------------------------------------------------------

Table of Contents

 

          Page  

ARTICLE I

DEFINITIONS AND INTERPRETATION

  Section 1.01.   

Certain Defined Terms

     1    Section 1.02.   

Other Interpretive Provisions

     18    Section 1.03.   

Accounting Principles

     19    ARTICLE II


AMOUNTS AND TERMS OF THE COMMITMENTS

  


  

Section 2.01.   

Commitments

     19    Section 2.02.   

Procedures for Borrowing Loans; Limitations on Borrowings

     19    Section 2.03.   

Fees

     20    Section 2.04.   

Voluntary Reduction or Termination of Commitment Amounts and Prepayments

     21    Section 2.05.   

Repayment of Loans

     21    Section 2.06.   

Mandatory Commitment Reductions and Prepayments

     22    Section 2.07.   

Interest on Loans

     22    Section 2.08.   

Alternate Rate of Interest

     23    Section 2.09.   

Interest Rate Determination

     23    Section 2.10.   

Continuation and Conversion of Loans

     23    Section 2.11.   

Increased Costs

     24    Section 2.12.   

Illegality

     25    Section 2.13.   

Payments; Computations and Notes

     25    Section 2.14.   

Taxes

     26    Section 2.15.   

Sharing of Payments, Etc.

     29    Section 2.16.   

Defaulting Lenders

     30    ARTICLE III


CONDITIONS PRECEDENT

  


  

Section 3.01.   

Conditions Precedent to the Effective Date

     30    Section 3.02.   

Conditions Precedent to the Closing Date

     31    Section 3.03.   

Determinations under Section 3.01 and 3.02

     33    ARTICLE IV


REPRESENTATIONS AND WARRANTIES

  


  

Section 4.01.   

Representations and Warranties of the Borrower

     33   

 

i



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

         Page  

ARTICLE V

COVENANTS OF THE BORROWER

  

  

Section 5.01.   Affirmative Covenants      35    Section 5.02.   Negative
Covenants      38   

ARTICLE VI

EVENTS OF DEFAULT

  

  

Section 6.01.   Events of Default      41   

ARTICLE VII

THE AGENTS

  

  

Section 7.01.   Authorization and Action      43    Section 7.02.  
Administrative Agent’s Reliance, Etc.      43    Section 7.03.   Administrative
Agent and Affiliates      44    Section 7.04.   Lender Credit Decision      44
   Section 7.05.   Indemnification      44    Section 7.06.   Successor
Administrative Agent      44    Section 7.07.   Syndication Agent, Joint Lead
Arrangers and Joint Bookrunners      45   

ARTICLE VIII

MISCELLANEOUS

  

  

Section 8.01.   Amendments, Etc.      45    Section 8.02.   Notices, Etc.     
45    Section 8.03.   No Waiver; Remedies      46    Section 8.04.   Costs and
Expenses; Indemnification      46    Section 8.05.   Right of Set-off      47   
Section 8.06.   Binding Effect      47    Section 8.07.   Assignments and
Participations      48    Section 8.08.   Governing Law      51    Section 8.09.
  Consent to Jurisdiction; Certain Waivers      51    Section 8.10.   Waiver of
Jury Trial      52    Section 8.11.   Execution in Counterparts; Integration   
  52    Section 8.12.   USA PATRIOT ACT NOTIFICATION      52    Section 8.13.  
No Advisory or Fiduciary Responsibility      53    Section 8.14.  
Confidentiality      53   

 

ii



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

         Page SCHEDULE I  

PRICING SCHEDULE

   SCHEDULE II  

COMMITMENTS

  

 

iii



--------------------------------------------------------------------------------

Table of Contents

 

EXHIBIT A      

FORM OF ASSIGNMENT AND ASSUMPTION

   EXHIBIT B  

FORM OF NOTICE OF BORROWING

   EXHIBIT C  

FORM OF NOTE

   EXHIBIT D  

FORM OF INTEREST ELECTION REQUEST

   EXHIBIT E  

FORM OF PREPAYMENT NOTICE

   EXHIBIT F  

FORM OF SOLVENCY CERTIFICATE

   EXHIBIT G  

FORM OF ANNUAL AND QUARTERLY COMPLIANCE CERTIFICATE

   EXHIBIT H  

FORMS OF U.S. TAX CERTIFICATE

  

 

i



--------------------------------------------------------------------------------

364-DAY BRIDGE TERM LOAN AGREEMENT

THIS 364-DAY BRIDGE TERM LOAN AGREEMENT, dated as of May 30, 2014 (this
“Agreement”), is among EXELON CORPORATION, a Pennsylvania corporation, the banks
and other financial institutions or entities listed as Lenders on the signature
pages hereof, and BARCLAYS BANK PLC, as Administrative Agent. The parties
hereto, intending to be legally bound hereby, agree as follows:

ARTICLE I

DEFINITIONS AND INTERPRETATION

SECTION 1.01. Certain Defined Terms. As used in this Agreement, each of the
following terms shall have the meaning set forth below (each such meaning to be
equally applicable to both the singular and plural forms of the term defined):

“ABR”, when used in reference to any Loan or Borrowing, refers to such Loan, or
the Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.

“Acquisition” means the acquisition by the Borrower of all of the equity
interests in the Target pursuant to the Acquisition Agreement.

“Acquisition Agreement” means the Agreement and Plan of Merger, dated as of
April 29, 2014, among the Target, the Borrower, and Purple Acquisition Corp., a
Delaware corporation.

“Adjusted Funds From Operations” means, for any period, Net Cash Flows From
Operating Activities for such period plus Interest Expense for such period minus
the portion (but not less than zero) of Net Cash Flows From Operating Activities
for such period attributable to ComEd Entities or any consolidated Subsidiary
that has no Debt other than Nonrecourse Indebtedness.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Loan for any Interest
Period, an interest rate per annum (rounded upwards, if necessary, to the next
1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period multiplied by
(b) the Statutory Reserve Rate.

“Administrative Agent” means Barclays in its capacity as administrative agent
for the Lenders pursuant to Article VII, and not in its individual capacity as a
Lender, and any successor Administrative Agent appointed pursuant to
Section 7.06.

“Administrative Questionnaire” means an administrative questionnaire,
substantially in the form supplied by the Administrative Agent, completed by a
Lender and furnished to the Administrative Agent in connection with this
Agreement.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person.

“Agency Fee Letter” means that certain Agency Fee Letter, dated as of the date
hereof, among the Borrower and the Barclays.

“Agents” means the Administrative Agent and the Syndication Agent; and “Agent”
means any one of the foregoing.

“Agreement” has the meaning specified in the preamble hereof.



--------------------------------------------------------------------------------

“Aggregate Commitment Amount” means the total of the Commitment Amounts of all
Lenders as in effect from time to time.

“Alternate Base Rate” means a fluctuating rate of interest equal to the highest
of (a) the Prime Rate, (b) the federal funds effective rate from time to time
plus 0.5% and (c) the Adjusted LIBO Rate for a one month Interest Period on such
day (or if such day is not a Business Day, the immediately preceding Business
Day) plus 1%. Any change in the ABR due to a change in the Prime Rate, the
federal funds effective rate or the Adjusted LIBO Rate shall be effective from
and including the effective date of such change in the Prime Rate, the federal
funds effective rate or the Adjusted LIBO Rate, respectively.

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Loan and such Lender’s
Eurodollar Lending Office in the case of a Eurodollar Loan.

“Applicable Margin” has the meaning specified in Schedule I.

“Applicable Ticking Fee Rate” has the meaning specified in Schedule I.

“Approved Fund” has the meaning specified in Section 8.07(a).

“Arrangers Fee Letter” means that certain Fee Letter, dated as of April 29,
2014, among the Borrower, the Joint Lead Arrangers and Goldman Sachs Lending
Partners LLC.

“Asset Sale” means the sale, transfer, license, lease or other disposition
(including any sale and leaseback transaction) of any property by the Borrower
or any of its Subsidiaries, including any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith and including any loss of or damage to,
or any condemnation or other taking of, any property.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent, in
substantially the form of Exhibit A.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest in, or the acquisition of any ownership interest in or the
exercise of control over, such Person or its parent company by a Governmental
Authority or instrumentality thereof, provided, further, that such ownership
interest does not result in or provide such Person with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Barclays” means Barclays Bank PLC.

“Base Rate Loan” means a Loan that bears interest as provided in
Section 2.07(a).

“BGE” means Baltimore Gas and Electric Company.

 

2



--------------------------------------------------------------------------------

“BGE Entity” means RF Holdco, BGE and any of their Subsidiaries.

“Borrower” means Exelon Corporation or any Eligible Successor thereof.

“Borrowing” means a group of Loans of the same Type made, continued or converted
on the same day by the Lenders ratably according to their Pro Rata Shares and,
in the case of a Borrowing of Eurodollar Loans, having the same Interest Period.

“Business Day” means a day on which banks are not required or authorized to
close in New York, New York, and, if the applicable Business Day relates to any
Eurodollar Loan, on which dealings are carried on in the London interbank
market.

“Change in Law” means (a) the adoption of any law, rule, regulation or treaty
after the date of this Agreement, (b) any change in any law, rule, regulation or
treaty or in the interpretation or application thereof by any Governmental
Authority after the date of this Agreement or (c) compliance by any Lender (or,
for purposes of Section 2.12, by any lending office of such Lender or by such
Lender’s holding company, if any) with any request, rule, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement; provided that notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (ii) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States regulatory authorities, in each case pursuant to Basel III, shall
in each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Closing Date” means the date on which all conditions precedent set forth in
Section 3.02 have been satisfied or waived in accordance with Section 8.01.

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute.

“ComEd” means Commonwealth Edison Company, an Illinois corporation, or any
successor thereof.

“ComEd Debt” means Debt of any ComEd Entity for which neither the Borrower nor
any Subsidiary (other than another ComEd Entity) has any liability, contingent
or otherwise.

“ComEd Entity” means ComEd and each of its Subsidiaries.

“Commitment” means, for any Lender, such Lender’s commitment to make Loans
hereunder.

“Commitment Amount” means, for any Lender at any time, the amount set forth
opposite such Lender’s name on Schedule II attached hereto or, if such Lender
has entered into any Assignment and Assumption, set forth for such Lender in the
Register maintained by the Administrative Agent pursuant to Section 8.07(c), as
such amount may be reduced pursuant to Sections 2.04 or 2.16.

“Commitment Expiration Date” means July 29, 2015; provided, that, to the extent
that the Termination Date (as defined in the Acquisition Agreement) is extended
in accordance with Section 8.2(a) of the Acquisition Agreement (as in effect on
April 29, 2014), the Commitment Expiration Date shall be automatically extended
(and the Borrower shall provide prompt written notice thereof to the
Administrative Agent, which shall promptly notify the Lenders) to the date that
is the earlier of (a) such extended Commitment Expiration Date and
(b) October 29, 2015.

 

3



--------------------------------------------------------------------------------

“Committed Financing” means any committed but unfunded term loan or similar
credit facility for the stated purpose of financing the Acquisition.

“Commodity Trading Obligations” shall mean the obligations of the Borrower or
Genco under (i) any commodity swap agreement, commodity future agreement,
commodity option agreement, commodity cap agreement, commodity floor agreement,
commodity collar agreement, commodity hedge agreement, commodity forward
contract or derivative transaction and any put, call or other agreement,
arrangement or transaction, including natural gas, power, electric energy,
emissions forward contracts, renewable energy credits, or any combination of any
such arrangements, agreements and/or transactions, employed in the ordinary
course of the Borrower or Genco’s business, including the Borrower or Genco’s
energy marketing, trading and asset optimization business, or (ii) any commodity
swap agreement, commodity future agreement, commodity option agreement,
commodity cap agreement, commodity floor agreement, commodity collar agreement,
commodity hedge agreement, commodity forward contract or derivative transaction
and any put, call or other agreement or arrangement, or combination thereof
(including an agreement or arrangement to hedge foreign exchange risks) in
respect of commodities entered into by the Borrower or Genco pursuant to asset
optimization and risk management policies and procedures adopted pursuant to
authority delegated by the Board of Directors of the Borrower or Genco. The term
“commodities” shall include electric energy and/or capacity, transmission
rights, coal, petroleum, natural gas liquids, natural gas, fuel transportation
rights, emissions allowances, weather derivatives and related products and
by-products and ancillary services.

“Communication” has the meaning specified in Section 5.01(b).

“Constellation” means Constellation Energy Group, Inc.

“Constellation Nuclear” means Constellation Energy Nuclear Group, LLC, a
Maryland limited liability company.

“Constellation Nuclear Entity” means Constellation Nuclear, LLC, CE Nuclear, LLC
and Constellation Nuclear and its Subsidiaries.

“Controlled Group” means each person (as defined in Section 3(9) of ERISA) that,
together with the Borrower, would be deemed to be a “single employer” within the
meaning of Section 414(b) or 414(c) of the Code.

“Credit Extension” means the making of a Loan hereunder.

“Debt” means (i) indebtedness for borrowed money, (ii) obligations evidenced by
bonds, debentures, notes or other similar instruments, (iii) obligations to pay
the deferred purchase price of property or services (other than trade payables
incurred in the ordinary course of business), (iv) obligations as lessee under
leases that shall have been or are required to be, in accordance with GAAP,
recorded as capital leases, (v) obligations (contingent or otherwise) under
reimbursement or similar agreements with respect to the issuance of letters of
credit (other than obligations in respect of documentary letters of credit
opened to provide for the payment of goods or services purchased in the ordinary
course of business) and (vi) obligations under direct or indirect guaranties in
respect of, and obligations (contingent or otherwise) to purchase or otherwise
acquire, or otherwise to assure a creditor against loss in respect of,
indebtedness or obligations of others of the kinds referred to in clauses
(i) through (v) above.

 

4



--------------------------------------------------------------------------------

“Debt Issuance” means the borrowing, issuance or other incurrence of
indebtedness for borrowed money (including hybrid securities and debt securities
convertible into equity), in each case, by the Borrower or its Subsidiaries
(other than any Regulated Subsidiary), except Excluded Debt.

“Debt Rating” means, as of any date of determination, the Fitch Rating, the
Moody’s Rating or the S&P Rating, as applicable.

“Debtor” has the meaning specified in the definition of Nonrecourse
Indebtedness.

“Defaulting Lender” means any Lender, as reasonably determined by the
Administrative Agent, that has (a) failed to fund any portion of its Loans
within three Business Days after the date required to be funded by it hereunder,
unless the subject of a good faith dispute of which such Lender has notified the
Administrative Agent, (b) notified the Borrower, the Administrative Agent or any
Lender in writing that it does not intend to comply with any of its funding
obligations under this Agreement or has made a public statement to the effect
that it does not intend to comply with its funding obligations under this
Agreement, (c) failed, within three Business Days after written request by the
Administrative Agent, to confirm that it will comply with the terms of this
Agreement relating to its obligations to fund prospective Loans; provided that
any such Lender shall cease to be a Defaulting Lender under this clause (c) upon
receipt of such confirmation by the Administrative Agent, (d) otherwise failed
to pay over to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within three Business Days after the date
when due, unless the subject of a good faith dispute of which such Lender has
notified the Administrative Agent, or (e) has become the subject of a Bankruptcy
Event, unless, in the case of any Lender referred to in this clause (e), the
Borrower and the Administrative Agent shall determine in their sole and absolute
discretion that such Lender intends and has all approvals to continue to perform
its obligations as a Lender hereunder in accordance with all of the terms of
this Agreement.

“Disposition” means any Asset Sale, except any Excluded Asset Sale.

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” in its Administrative
Questionnaire or in the Assignment and Assumption pursuant to which it became a
Lender, or such other office of such Lender as such Lender may from time to time
specify to the Borrower and the Administrative Agent.

“Effective Date” means the date on which all conditions precedent set forth in
Section 3.01 have been satisfied or waived in accordance with Section 8.01.

“Eligible Assignee” means (i) a commercial bank organized under the laws of the
United States, or any State thereof; (ii) a commercial bank organized under the
laws of any other country that is a member of the OECD or has concluded special
lending arrangements with the International Monetary Fund associated with its
“General Arrangements to Borrow”, or a political subdivision of any such
country, provided that such bank is acting through a branch or agency located in
the United States; (iii) a finance company, insurance company or other financial
institution or fund (whether a corporation, partnership or other entity) engaged
generally in making, purchasing or otherwise investing in commercial loans in
the ordinary course of its business; (iv) the central bank of any country that
is a member of the OECD; (v) any Lender; (vi) any Affiliate (excluding any
individual) of a Lender or (vii) any Approved Fund; provided that, unless
otherwise agreed by the Borrower and the Administrative Agent in their sole
discretion, (A) with respect to assignments made hereunder prior to the Closing
Date, any Person described in clause (i), (ii) or (iii) above shall also
(x) have outstanding unsecured long-term debt that is rated BBB- or better by
S&P and Baa3 or better by Moody’s (or an equivalent rating by another nationally
recognized credit rating agency of similar standing if either such corporation
is no longer in the business of rating unsecured indebtedness of entities
engaged in such businesses) and (y)

 

5



--------------------------------------------------------------------------------

have combined capital and surplus (as established in its most recent report of
condition to its primary regulator) of not less than $100,000,000 (or its
equivalent in foreign currency), and (B) any Person described in clause (ii),
(iii), (iv), (v) or (vi) above shall, on the date on which it is to become a
Lender hereunder, be entitled to receive payments hereunder without deduction or
withholding of any United States Federal income taxes (as contemplated by
Section 2.14(e)). In no event shall an Eligible Assignee include (x) the
Borrower or an Affiliate thereof or (y) a natural Person.

“Eligible Successor” means a Person that (i) is a corporation, limited liability
company or business trust duly incorporated or organized, validly existing and
in good standing under the laws of one of the states of the United States or the
District of Columbia, (ii) as a result of a contemplated acquisition,
consolidation or merger, will succeed to all or substantially all of the
consolidated business and assets of the Borrower, (iii) upon giving effect to
such contemplated acquisition, consolidation or merger, will have all or
substantially all of its consolidated business and assets conducted and located
in the United States and (iv) is acceptable to the Majority Lenders as a credit
matter.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Equity Issuance” means (i) the issuance of any common or preferred equity
interests of the Borrower or its Subsidiaries to any Person, except any Excluded
Equity Issuance and (ii) the entering into of any Equity Forward Contract by the
Borrower or any of its Subsidiaries.

“Equity Forward Contract” means any equity forward contract entered into by the
Borrower or any of its Subsidiaries in connection with financing the
Acquisition.

“Eurodollar Loan” means any Loan that bears interest as provided in
Section 2.07(b).

“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” in its Administrative
Questionnaire or in the Assignment and Assumption pursuant to which it became a
Lender (or, if no such office is specified, its Domestic Lending Office), or
such other office of such Lender as such Lender may from time to time specify to
the Borrower and the Administrative Agent.

“Event of Default” has the meaning specified in Section 6.01.

“Exchange Act” means the Securities Exchange Act of 1934.

“Excluded Asset Sale” means (a) the disposition of cash or cash equivalents or
other assets classified as current assets on the consolidated balance sheet of
the Borrower, (b) the sale, exchange or other disposition of accounts or notes
receivable in connection with the compromise, settlement or collection, (c) the
disposition of assets to the Borrower or any of its Subsidiaries and (d) any
disposition in the ordinary course of business (as reasonably determined in good
faith by the Borrower).

“Excluded Debt” means (a) Debt incurred pursuant to this Agreement, (b) Debt
between the Borrower and/or any of its Subsidiaries, (c) commercial paper
financings, (d) any trade, seller or customer finance-related financing,
(e) Debt under the Existing Credit Agreement and other existing revolving credit
facilities of the Borrower or its Subsidiaries, in each case including any
amendment, extension or replacement thereof and in each case having an aggregate
principal amount outstanding thereunder not in excess of the respective existing
commitments thereunder in effect on April 29, 2014, (f) prior to the Closing
Date, any refinancing with Debt of Genco of the Borrower’s existing
$1,350,000,000 notes due 2015; provided that prior thereto the Minimum Equity
Issuance shall have occurred, (g) prior to the Closing Date, replacements,
amendments, extensions of Debt of Subsidiaries assumed and/or acquired

 

6



--------------------------------------------------------------------------------

(but not incurred in contemplation thereof) in an acquisition (other than the
Acquisition) not earlier than 12 months prior to the scheduled maturity thereof;
provided, that prior thereto (in each case pursuant to this clause (g)) the
Minimum Equity Issuance shall have occurred, (h) prior to the Closing Date,
(x) project financings incurred by Subsidiaries of Genco which are non-recourse
to the Borrower or Genco and (y) the incurrence of any other Debt, in an
aggregate principal amount for both clauses (x) and (y) of up to $750,000,000;
provided that the aggregate principal amount of any indebtedness incurred
pursuant to clause (y) above shall not exceed $100,000,000, provided, further
that prior thereto (in each case pursuant to this clause (h)) the Minimum Equity
Issuance shall have occurred, (i) other extensions of credit under existing
financings up to the committed amounts thereof as of April 29, 2014 (including
from the United States Department of Energy for solar financing), (j) any Debt
incurred by Subsidiaries assumed and/or acquired in an acquisition (other than
the Acquisition) under financings existing at the time of such acquisition (up
to the maximum amount of the committed amounts thereof in effect at such time,
and provided that such financings were not established in contemplation of such
acquisition) and (k) a line of credit incurred in connection with an acquisition
by a Subsidiary of the Borrower in a principal amount of up to $130,000,000
which is non-recourse to the Borrower or Genco.

“Excluded Equity Issuance” means any issuance of any common or preferred equity
interests (a) pursuant to employee and other benefit plans and stock purchase
and dividend reinvestment plans established in the ordinary course of business,
(b) as direct consideration (and not proceeds of such issuance of any equity
interests) for any acquisition (other than the Acquisition), divestiture or
joint venture arrangement; provided that the Minimum Equity Issuance shall have
occurred prior thereto, (c) to the Borrower or any of its Subsidiaries and
(d) prior to the Closing Date, up to $1,000,000,000 in the aggregate (including
any Net Cash Proceeds received in connection with the Minimum Equity Issuance
but only after giving effect to the reduction in Commitments resulting from the
Minimum Equity Issuance pursuant to Section 2.06(b)); provided that (in the case
of this clause (d)) prior thereto the Minimum Equity Issuance shall have
occurred.

“Excluded Taxes” means, with respect to any payment made by the Borrower under
this Agreement, any of the following Taxes imposed on or with respect to a
Recipient: (a) income or franchise Taxes imposed on (or measured by) net income
by the United States of America, or by the jurisdiction under the laws of which
such Recipient is organized or in which its principal office is located or by
any other jurisdiction as a result of a present or former connection between
such Lender and such jurisdiction (other than any such connection arising as a
result of such Lender having executed, delivered or become a party to, performed
its obligations or received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, or enforced, this
Agreement) or, in the case of any Lender, in which its applicable lending office
is located, (b) any branch profits Taxes imposed by the United States of America
or any similar Taxes imposed by any other jurisdiction in which the Borrower is
located and (c) in the case of a Non-U.S. Lender (other than an assignee
pursuant to a request by the Borrower under Section 8.07(g)), any U.S. Federal
withholding Taxes resulting from any law in effect (including FATCA) on the date
such Non-U.S. Lender becomes a party to this Agreement (or designates a new
lending office) or is attributable to such Non-U.S. Lender’s failure to comply
with Section 2.14(f), except to the extent that such Non-U.S. Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding Taxes pursuant to Section 2.14(a).

“Existing Credit Agreement” means that certain Credit Agreement, dated as of
March 23, 2011, as restated as of December 21, 2011 and amended as of August 10,
2013 and May 30, 2014, among the Borrower, JPMorgan Chase Bank, N.A., as
administrative agent, and the other financial institutions party thereto.

 

7



--------------------------------------------------------------------------------

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively
comparable), any current or future regulations or official interpretations
thereof and any agreements entered into pursuant to Section 1471(b)(1) of the
Code.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

“Fee Letters” means the Agency Fee Letter, the Arrangers Fee Letter and the
Joinder Fee Letter.

“Fitch” means, Fitch, Inc. and any successor thereto.

“Fitch Rating” means, at any time, the rating issued by Fitch and then in effect
with respect to the Borrower’s senior unsecured long-term public debt securities
without third-party credit enhancement (it being understood that if the Borrower
does not have any outstanding debt securities of the type described above but
has an indicative rating from Fitch for debt securities of such type, then such
indicative rating shall be used for determining the “Fitch Rating”).

“GAAP” has the meaning specified in Section 1.03.

“Genco” means Exelon Generation Company, LLC, a Pennsylvania limited liability
company, and its successors.

“Governmental Authority” means the government of the United States of America or
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra- national bodies such as the European Union or the European Central
Bank) and any group or body charged with setting financial accounting or
regulatory capital rules or standards (including, without limitation, the
Financial Accounting Standards Board, the Bank for International Settlements or
the Basel Committee on Banking Supervision or any successor or similar authority
to any of the foregoing).

“Granting Bank” has the meaning specified in Section 8.07(i).

“Hedging Obligations” mean, with respect to any Person, the obligations of such
Person under any interest rate or currency swap agreement, interest rate or
currency future agreement, interest rate collar agreement, interest rate or
currency hedge agreement, and any put, call or other agreement or arrangement
designed to protect such Person against fluctuations in interest rates or
currency exchange rates.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by the Borrower under this Agreement, and
(b) Other Taxes.

 

8



--------------------------------------------------------------------------------

“Interest Coverage Ratio” means, for any period of four consecutive fiscal
quarters of the Borrower, the ratio of Adjusted Funds From Operations for such
period to Net Interest Expense for such period.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.10, which shall be
substantially in the form of Exhibit D.

“Interest Expense” means, for any period, “interest expense” as shown on a
consolidated statement of income of the Borrower for such period prepared in
accordance with GAAP, excluding any non–cash interest expense recorded as
“interest expense” on a consolidated statement of income of the Borrower in
connection with the Like–Kind Exchange Matter.

“Interest Expense to Affiliates” means, for any period, “Interest Expense to
Affiliates” as shown on a consolidated statement of income of the Borrower for
such period.

“Interest Period” means, for each Eurodollar Loan, the period commencing on the
date such Eurodollar Loan is made or is converted from a Base Rate Loan and
ending on the last day of the period selected by the Borrower pursuant to the
provisions below and, thereafter, each subsequent period commencing on the last
day of the immediately preceding Interest Period and ending on the last day of
the period selected by the Borrower pursuant to the provisions below. The
duration of each such Interest Period shall be one, two, three or six months, as
the Borrower may select in accordance with Section 2.02 or 2.09; provided that:

(i) the Borrower may not select any Interest Period that ends after the
scheduled Maturity Date;

(ii) Interest Periods commencing on the same date for Loans made as part of the
same Borrowing shall be of the same duration;

(iii) whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, unless such extension
would cause the last day of such Interest Period to occur in the next following
calendar month, in which case the last day of such Interest Period shall occur
on the next preceding Business Day; and

(iv) if there is no day in the appropriate calendar month at the end of such
Interest Period numerically corresponding to the first day of such Interest
Period, then such Interest Period shall end on the last Business Day of such
appropriate calendar month.

“IRS” means the United States Internal Revenue Service.

“Joinder Agreement” means the joinder agreement to commitment letter, dated as
of May 21, 2014, among the Borrower, the Joint Lead Arrangers and certain
Lenders.

“Joinder Fee Letter” means the Joinder Fee Letter, dated as of May 21, 2014,
among the parties to the Joinder Agreement.

“Joint Lead Arranger” means each of Barclays and Goldman Sachs Bank USA in its
capacity as a joint lead arranger.

 

9



--------------------------------------------------------------------------------

“Lenders” means each of the financial institutions listed on the signature pages
hereof and each Eligible Assignee that shall become a party hereto pursuant to
Section 8.07.

“LIBO Rate” means, with respect to any Eurodollar Loan for any Interest Period,
(a) the rate administered by the ICE Benchmark Administration and appearing on
Reuters Page LIBOR01 (or on any commercially available successor or substitute
page of such page providing rate quotations comparable to those currently
provided on such page, as determined by the Administrative Agent from time to
time for purposes of providing quotations of interest rates applicable to U.S.
dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, as the rate for U.S. dollar deposits with a maturity comparable to such
Interest Period, (b) in the event that the rate referenced in the preceding
clause (a) is not available at such time for any reason, then the “LIBO Rate”
with respect to such Eurodollar Loan for such Interest Period shall be the rate
determined by the Administrative Agent to be the offered rate on such other
commercially available page or other service which displays the offered rate for
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period in U.S. dollars, determined as of
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period and (c) in the event that the rates
referenced in the preceding clauses (a) and (b) are not available at such time
for any reason, then the “LIBO Rate” with respect to such Eurodollar Loan for
such Interest Period shall be the rate per annum determined by the
Administrative Agent to be the average of the rates per annum at which deposits
in U.S. dollars are offered for a maturity comparable to such relevant Interest
Period to major banks in the London interbank market in London, England by the
Administrative Agent at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period.

“Lien” means any lien (statutory or other), mortgage, pledge, security interest
or other charge or encumbrance, or any other type of preferential arrangement in
the nature of a security interest (including the interest of a vendor or lessor
under any conditional sale, capitalized lease or other title retention
agreement).

“Like–Kind Exchange Matter” means the IRS’s challenge to the position taken by
the Borrower on its 1999 federal income tax return with respect to the sale of
ComEd’s fossil generating assets and the use of certain of the sale proceeds in
a like–kind exchange transaction.

“Loan” means any term loan made by a Lender to the Borrower hereunder. A Loan
may be a Base Rate Loan or a Eurodollar Loan, each of which shall be a “Type” of
Loan.

“Majority Lenders” means Lenders having more than 50% of the aggregate Pro Rata
Shares.

“Marketing Materials” means a customary prospectus, offering memorandum or
similar document and other presentation materials.

“Material Adverse Change” and “Material Adverse Effect” each means, relative to
any occurrence, fact or circumstances of whatsoever nature (including any
determination in any litigation, arbitration or governmental investigation or
proceeding), (i) any materially adverse change in, or materially adverse effect
on, the financial condition, operations, assets or business of the Borrower and
its consolidated Subsidiaries, taken as a whole (excluding ComEd Entities),
provided that, except as otherwise expressly provided herein, the assertion
against the Borrower or any Subsidiary of liability for any obligation arising
under ERISA for which the Borrower or such Subsidiary bore joint and several
liability with any ComEd Entity, or the payment by the Borrower or any
Subsidiary of any such obligation, shall not be considered in determining
whether a Material Adverse Change or Material Adverse Effect has occurred); or
(ii) any materially adverse effect on the validity or enforceability against the
Borrower of this Agreement.

 

10



--------------------------------------------------------------------------------

“Maturity Date” means the earlier of (i) the date that is 364 days after the
Closing Date (or if such date is not a Business Day, the Business Day
immediately preceding such date) or (ii) the date on which all the Loans are
accelerated in accordance with Section 6.01.

“Minimum Equity Issuance” has the meaning specified in the Joinder Fee Letter;
provided, however, that each of the parties to the Joinder Fee Letter which are
also parties to this Agreement agree that the definition of Minimum Equity
Issuance set forth in Section 2 of the Joinder Fee Letter is hereby deemed
modified to replace the phrase “Net Cash Proceeds” with “gross proceeds”.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Moody’s Rating” means, at any time, the rating issued by Moody’s and then in
effect with respect to the Borrower’s senior unsecured long-term public debt
securities without third-party credit enhancement (it being understood that if
the Borrower does not have any outstanding debt securities of the type described
above but has an indicative rating from Moody’s for debt securities of such
type, then such indicative rating shall be used for determining the “Moody’s
Rating”).

“Multiemployer Plan” means a Plan that meets the definition in
Section 4001(a)(3) of ERISA.

“Net Cash Flows From Operating Activities” means, for any period, “Net Cash
Flows provided by Operating Activities” as shown on a consolidated statement of
cash flows of the Borrower for such period prepared in accordance with GAAP,
excluding any “Changes in assets and liabilities” (as shown on such statement of
cash flows) taken into account in determining such Net Cash Flows provided by
Operating Activities (except for any non–cash changes in assets and liabilities
recorded by the Borrower in connection with the Like–Kind Exchange Matter).

“Net Cash Proceeds” means:

(a) with respect to any Disposition, the aggregate amount of all cash (which
term, for the purpose of this definition, shall include cash equivalents)
proceeds (including any cash proceeds received by way of deferred payment of
principal pursuant to a note or installment receivable or purchase price
adjustment or otherwise, but only as and when received) actually received in
respect of such Disposition, including property insurance or condemnation
proceeds paid on account of any loss of any property or assets, net of (1) all
reasonable attorneys’ fees, accountants’ fees, brokerage, consultant and other
customary fees and commissions, title and recording tax expenses and other
reasonable fees and expenses incurred in connection therewith, (2) all taxes
paid or reasonably estimated to be payable as a result thereof, (3) all payments
made, and all installment payments required to be made, with respect to any
obligation (A) that is secured by any assets subject to such Disposition, in
accordance with the terms of any Lien upon such assets, or (B) that must by its
terms, or in order to obtain a necessary consent to such Disposition, or by
applicable law, be repaid out of the proceeds from such Disposition, (4) all
distributions and other payments required to be made to minority interest
holders in Subsidiaries or joint ventures as a result of such Disposition, or to
any other Person (other than the Borrower or any of its Subsidiaries) owning a
beneficial interest in the assets disposed of in such Disposition, and (5) the
amount of any reserves established by the Borrower or any of its Subsidiaries in
accordance with GAAP to fund purchase price or similar adjustments, indemnities
or liabilities, contingent or otherwise, reasonably estimated to be payable in
connection with such Disposition (provided that to the extent and at the time
any such amounts are released from such

 

11



--------------------------------------------------------------------------------

reserve, such amounts shall constitute Net Cash Proceeds); provided that such
Net Cash Proceeds of Dispositions shall not include (x) insurance and
condemnation proceeds to the extent reinvested (or committed to be reinvested)
in other assets used or useful in the business of the Borrower or any of its
Subsidiaries (including any investments and acquisitions), or to repair or
replace the relevant damaged or destroyed assets (provided that no net cash
proceeds calculated in accordance with this clause (x) realized in a single
transaction or series of related transactions shall constitute Net Cash Proceeds
unless such net cash proceeds shall exceed $10,000,000), and (y) after the
Minimum Equity Issuance has occurred, and not less than $1,000,000,000 of Net
Cash Proceeds from Dispositions shall have been applied to reduce the
Commitments, proceeds of any Disposition (other than as referred to in clause
(x)) received prior to the Closing Date to the extent reinvested (or committed
to be reinvested) in other assets used or useful in the business of the Borrower
or any of its Subsidiaries (including any investments and acquisitions) within 9
months of receipt of such proceeds or, if so committed within such period,
reinvested within 3 months thereafter (provided, that no net cash proceeds
calculated in accordance with the foregoing clause (y) realized in a single
transaction or series of related transactions shall constitute Net Cash Proceeds
unless such net cash proceeds shall exceed $10,000,000); and

(b) with respect to any Equity Issuance or Debt Issuance, the aggregate amount
of all cash proceeds actually received in respect of such Equity Issuance or
Debt Issuance, net of reasonable fees, expenses, costs, underwriting discounts
and commissions incurred in connection therewith and net of taxes paid or
reasonably estimated to be payable as a result thereof.

“Net Interest Expense” means, for any period, the total of (a) Interest Expense
for such period minus (b) Interest Expense to Affiliates for such period to the
extent included in the amount referred to in clause (a) and related to
(i) interest payments on Debt obligations that are subordinated to the
obligations of the Borrower under this Agreement or (ii) interest on Nonrecourse
Indebtedness minus (c) interest on ComEd Debt for such period.

“Nonrecourse Indebtedness” means any Debt that finances the acquisition,
development, ownership or operation of an asset in respect of which the Person
to which such Debt is owed has no recourse whatsoever to the Borrower or any of
its Affiliates other than:

(i) recourse to the named obligor with respect to such Debt (the “Debtor”) for
amounts limited to the cash flow or net cash flow (other than historic cash
flow) from the asset;

(ii) recourse to the Debtor for the purpose only of enabling amounts to be
claimed in respect of such Debt in an enforcement of any security interest or
lien given by the Debtor over the asset or the income, cash flow or other
proceeds deriving from the asset (or given by any shareholder or the like in the
Debtor over its shares or like interest in the capital of the Debtor) to secure
the Debt, but only if the extent of the recourse to the Debtor is limited solely
to the amount of any recoveries made on any such enforcement; and

(iii) recourse to the Debtor generally or indirectly to any Affiliate of the
Debtor, under any form of assurance, undertaking or support, which recourse is
limited to a claim for damages (other than liquidated damages and damages
required to be calculated in a specified way) for a breach of an obligation
(other than a payment obligation or an obligation to comply or to procure
compliance by another with any financial ratios or other tests of financial
condition) by the Person against which such recourse is available.

“Non-U.S. Lender” means a Lender that is not a U.S. Person.

 

12



--------------------------------------------------------------------------------

“Note” means a promissory note of the Borrower evidencing Loans made or held by
a Lender, substantially in the form of Exhibit C.

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

“OECD” means the Organization for Economic Cooperation and Development.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to this Agreement
or sold or assigned an interest in this Agreement).

“Other Taxes” means any present or future stamp, court, documentary, intangible,
recording, filing or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, this Agreement, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment under Section 8.07(g)).

“Participant” has the meaning specified in Section 8.07(e).

“Participant Register” has the meaning specified in Section 8.07(e).

“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation and any entity succeeding
to any or all of its functions under ERISA.

“PECO” means PECO Energy Company, a Pennsylvania corporation, or any Eligible
Successor thereof.

“Permitted Encumbrance” means (a) any right reserved to or vested in any
municipality or other governmental or public authority (i) by the terms of any
right, power, franchise, grant (including, without limitation, any financial
assistance grant), license or permit granted or issued to the Borrower or Genco
or (ii) to purchase or recapture or to designate a purchaser of any property of
the Borrower or Genco; (b) any easement, restriction, exception or reservation
in any property and/or right of way of the Borrower or Genco for the purposes of
roads, pipelines, transmission lines, distribution lines, transportation lines
or removal of minerals or timber or for other like purposes or for the joint or
common use of real property, rights of way, facilities and/or equipment, and
defects, irregularities and deficiencies in title of any property and/or rights
of way, which, in each case described in this clause (b), whether considered
individually or collectively with all other items described in this clause (b),
do not materially impair the use of the relevant property and/or rights of way
for the purposes for which such property and/or rights of way are held by the
Borrower or Genco; (c) rights reserved to or vested in any municipality or other
Governmental Authority to control or regulate any property of the Borrower or
Genco or to use such property in a manner that does not materially impair the
use of such property for the purposes for which it is held by the Borrower or
Genco; and (d) obligations or duties of the Borrower or Genco to any
municipality or other Governmental Authority that arise out of any franchise,
grant, license or permit and that affect any property of the Borrower or Genco
(including, without limitation, obligations with respect to nuclear waste
disposal and related arrangements).

 

13



--------------------------------------------------------------------------------

“Permitted Obligations” mean (1) Hedging Obligations of the Borrower or Genco
arising in the ordinary course of business and in accordance with the Borrower
or Genco’s established risk management policies that are designed to protect the
Borrower or Genco against, among other things, fluctuations in interest rates or
currency exchange rates and which in the case of agreements relating to interest
rates shall have a notional amount no greater than the payments due with respect
to the applicable obligations being hedged and (2) Commodity Trading Obligations
of the Borrower or Genco.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

“Plan” means an employee pension benefit plan that is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which the Borrower or any other member of the Controlled Group has or may
have any liability (including contingent liability).

“Platform” has the meaning specified in Section 5.01.

“Prepayment Notice” means a notice by the Borrower to prepay Loans, which, when
in writing, shall be substantially in the form of Exhibit E.

“Prime Rate” means a rate per annum equal to the prime rate of interest
announced by the Administrative Agent as its prime rate (which is not
necessarily the lowest rate charged to any customer) in effect at its principal
office in New York City.

“Principal Subsidiary” means each Subsidiary, other than (a) PECO and its
Subsidiaries, (b) any BGE Entity, (c) any ComEd Entity, (d) except as provided
in the proviso below, any Constellation Nuclear Entity and (e) solely to the
extent, and at such time as, the following are also expressly excluded from the
definition of “Principal Subsidiary” in the Existing Credit Agreement pursuant
to any amendment, refinancing or replacement thereof, Atlantic City Electric
Company and its Subsidiaries, Delmarva Power & Light Company and its
Subsidiaries and Potomac Electric Power Company and its Subsidiaries, (i) the
consolidated assets of which, as of the date of any determination thereof, are
at least equal to 10% of the consolidated assets of the Borrower or (ii) the
consolidated earnings before taxes of which are at least equal to 10% of the
consolidated earnings before taxes of the Borrower for the most recently
completed fiscal year; provided that, regardless of whether Constellation
Nuclear or any of its Subsidiaries is a consolidated Subsidiary of the Borrower,
(A) the Constellation Nuclear Entities shall be subject to being tested as
Principal Subsidiaries under clauses (i) and (ii) above only at any time that
the Borrower shall own, directly or indirectly through one or more other
Subsidiaries, 51% or more of the outstanding capital stock (or other comparable
interest) of Constellation Nuclear having ordinary voting power (irrespective of
whether or not at the time capital stock, or comparable interests, of any other
class or classes of such corporation or entity shall or might have voting power
upon the occurrence of any contingency), and (B) the assets and earnings of
Constellation Nuclear and its Subsidiaries shall be included in the computation
of the 10% tests set forth in clauses (i) and (ii) above, as applicable, only to
the extent of the Borrower’s proportional equity interest in Constellation
Nuclear.

“Pro Rata Share” means, with respect to a Lender, the percentage that such
Lender’s outstanding aggregate principal amount of Loans is of all Loans then
outstanding (disregarding, in the case of Section 2.16 when a Defaulting Lender
exists, any Defaulting Lender’s outstanding Loans), or if there are no Loans
outstanding, the percentage that such Lender’s Commitment Amount is of the
Aggregate

 

14



--------------------------------------------------------------------------------

Commitment Amount (disregarding, in the case of Section 2.16 when a Defaulting
Lender exists, any Defaulting Lender’s Commitment Amount). If the Commitments
have terminated or expired, the Pro Rata Shares shall be determined based upon
the Commitment Amounts most recently in effect, giving effect to any assignments
and to any Lender’s status as a Defaulting Lender at the time of determination.

“Recipient” means, as applicable, (a) the Administrative Agent and (b) any
Lender.

“Register” has the meaning specified in Section 8.07(c).

“Regulated Subsidiary” means the following subsidiaries of the Borrower
(including, following the Closing Date, the applicable similarly regulated
subsidiaries of the Target): any ComEd Entity, PECO and its Subsidiaries, any
BGE Entity, Atlantic City Electric Company and its Subsidiaries, Delmarva
Power & Light Company and its Subsidiaries and Potomac Electric Power Company
and its Subsidiaries.

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and regulations issued under such Section with respect to a Single Employer
Plan, excluding such events as to which the requirement of Section 4043(a) of
ERISA that the PBGC be notified within 30 days after the occurrence of such
event is waived under PBGC Regulation Section 4043, provided that a failure to
meet the minimum funding standard of Section 412 of the Code and Section 302 of
ERISA shall be a Reportable Event regardless of the issuance of any such waivers
in accordance with either Section 4043(a) of ERISA or Section 412(c) of the
Code.

“RF Holdco” shall mean RF HoldCo LLC, a Delaware limited liability company.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, and any successor thereto.

“S&P Rating” means, at any time, the rating issued by S&P and then in effect
with respect to the Borrower’s senior unsecured long-term public debt securities
without third-party credit enhancement (it being understood that if the Borrower
does not have any outstanding debt securities of the type described above but
has an indicative rating from S&P for debt securities of such type, then such
indicative rating shall be used for determining the “S&P Rating”).

“Sanctions” means sanctions administered or enforced by the Office of Foreign
Assets Control of the U.S. Treasury Department.

“Single Employer Plan” means a Plan other than a Multiemployer Plan, maintained
by the Borrower or any other member of the Controlled Group for employees of the
Borrower or any other member of the Controlled Group.

“Solvent” means, with respect to the Borrower and its Subsidiaries (a) the fair
value of the assets of the Borrower and its Subsidiaries, on a consolidated
basis, exceeds, on a consolidated basis, their debts and liabilities,
subordinated, contingent or otherwise, (b) the present fair saleable value of
the property of the Borrower and its Subsidiaries, on a consolidated basis, is
greater than the amount that will be required to pay the probable liability, on
a consolidated basis, of their debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured, (c) the Borrower and its Subsidiaries, on a consolidated basis, are
able to pay their debts and liabilities, subordinated, contingent or otherwise,
as such liabilities become absolute and matured and (d) the Borrower and its
Subsidiaries, on a consolidated basis, are not engaged in, and are not about to
engage in, business for which they have unreasonably small capital. For the
purposes of the foregoing, the amount of any contingent liability at any time
shall be computed as the amount that would reasonably be expected to become an
actual and matured liability.

 

15



--------------------------------------------------------------------------------

“Solvency Certificate” a solvency certificate substantially in the form attached
hereto as Exhibit F.

“SPC” has the meaning specified in Section 8.07(i).

“Specified Representation” means each of the representations and warranties made
by the Borrower in Sections 4.01(a) (limited to corporate existence), 4.01(b)
(limited (x) in the case of clause (ii) thereof, to applicable law in any
material respect and (y) in the case of clause (iii) thereof, to contractual
restrictions under any indenture, instrument or agreement for committed or
funded indebtedness for borrowed money of the Borrower in excess of
$100,000,000), 4.01(c), 4.01(d), 4.01(e)(i), 4.01(g), 4.01(h), 4.01(j), 4.01(l),
4.01(m) and 4.01(n).

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Federal Reserve Board to which the Administrative Agent is
subject, with respect to the Adjusted LIBO Rate, for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Federal Reserve Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.

“Subsidiary” means, with respect to any Person, any corporation or
unincorporated entity of which more than 50% of the outstanding capital stock
(or comparable interest) having ordinary voting power (irrespective of whether
or not at the time capital stock, or comparable interests, of any other class or
classes of such corporation or entity shall or might have voting power upon the
occurrence of any contingency) is at the time directly or indirectly owned by
such Person (whether directly or through one or more other Subsidiaries). Unless
otherwise indicated, each reference to a “Subsidiary” means a Subsidiary of the
Borrower.

“Syndication Agent” means Goldman Sachs Bank USA in its capacity as a
syndication agent hereunder.

“Target” means Pepco Holdings, Inc., a Delaware corporation.

“Target Material Adverse Effect” means any change, event, occurrence or effect
that, individually or taken together with other changes, events, occurrences or
effects, has a material adverse effect on the financial condition, business or
results of operations of the Target and its Subsidiaries, taken as a whole;
provided, however, that, none of the following shall constitute or be taken into
account in determining whether there is or, where applicable, has been a Target
Material Adverse Effect: (A) changes in general economic or political conditions
or the securities, credit, commodities or financial markets in general in the
United States or the geographic area within which PJM Interconnection, LLC
(“PJM”) operates as a regional transmission organization (the “PJM Region”), or
the Mid-Atlantic Area Council within the PJM Region; (B) (i) acts of war or
terrorism or (ii) changes, events, circumstances or developments that are
weather-related or result from any natural disasters, “acts of God” or other
“force majeure” events; (C) any adoption, implementation, promulgation, repeal,
modification, reinterpretation or proposal of any

 

16



--------------------------------------------------------------------------------

rule, regulation, ordinance, order, protocol or any other Law of or by any
national, regional, state or local Governmental Entity or of or by the North
American Electric Reliability Corporation (“NERC”) or PJM; (D) changes, events
or developments in the (x) electric generating, transmission or distribution
industries or natural gas transmission or distribution industries (including any
changes in the operations thereof), (y) engineering or construction industries,
or (z) wholesale or retail markets for commodities, materials or supplies
(including equipment supplies, steel, concrete, electric power, fuel, coal,
natural gas, water or coal transportation) or the hedging markets therefor;
(E) changes or developments in wholesale or retail electric power prices;
(F) system-wide changes or developments in electric transmission or distribution
systems (other than changes solely affecting the Target and its Subsidiaries);
(G) any changes in customer usage patterns or customer selection of third-party
suppliers for electricity; (H) any loss or overtly threatened loss, or adverse
change or overtly threatened adverse change, in the relationship of the Target
or any of its Subsidiaries with its customers, employees, regulators, financing
sources, labor unions or suppliers caused by the pendency or the announcement of
the transactions contemplated by the Acquisition Agreement; (I) changes or
effects from the entry into, the announcement or pendency of or the performance
of obligations required by the Acquisition Agreement or consented to or
requested by Parent or Merger Sub, including any change resulting from a failure
to file rate cases as planned or to receive orders from State Commissions
approving rate increases as contemplated by the Target’s financial plans, any
change in the Target’s credit ratings and any actions taken by the Target and
its Subsidiaries that is expressly permitted or required pursuant to the
Acquisition Agreement or is consented to or requested by Parent to obtain
approval from any Governmental Entity for consummation of the Merger (including
(i) any actions taken by Parent, the Target or any of their respective
Subsidiaries to settle the Rate Cases as permitted by Section 6.5(f) of the
Acquisition Agreement, (ii) any actions required to be taken by Parent, the
Target or any of their respective Affiliates to obtain any Parent Approval or
any Company Approval, (iii) any action by any Governmental Entity that requires
Parent or the Target or any of their respective Subsidiaries or Affiliates to
accept the commitments and agreements set forth in Exhibit B to the Acquisition
Agreement (the “Regulatory Commitments”), (iv) the issuance, sale and delivery
of the Nonvoting Preferred Stock to Parent pursuant to the Subscription
Agreement and (v) any agreements consented to by Parent to obtain the Regulatory
Approvals, including to implement the Regulatory Commitments); (J) changes in
GAAP or interpretation thereof after the date hereof; (K) any failure by the
Target to meet any internal or public projections or forecasts or estimates of
revenues or earnings for any period ending on or after the date of the
Acquisition Agreement; provided that the exception in this clause shall not
prevent or otherwise affect a determination that any change, event, occurrence,
effect, circumstance or development underlying such failure has resulted in, or
contributed to, a Target Material Adverse Effect; (L) changes that arise out of
or relate to the identity of Parent or any of its Affiliates as the acquirer of
the Target; (M) a decline in the price or trading volume of the Target common
stock on the New York Stock Exchange (the “NYSE”) on or after the date of the
Acquisition Agreement, provided that the exception in this clause shall not
prevent or otherwise affect a determination that any change, event, occurrence,
effect, circumstance or development underlying such decline has resulted in, or
contributed to, a Target Material Adverse Effect; and (N) changes that result
from any shutdown or suspension of operations at the power plants from which the
Target obtains electricity or facilities from which the Target obtains natural
gas; provided, further, however, that matters, changes, events, occurrences,
effects or developments set forth in clauses (A), (B), (C), (D), (E), (F) and
(G) above may be taken into account in determining whether there has been or is
a Target Material Adverse Effect to the extent such matters, changes, events,
occurrences, effects or developments have a materially disproportionate adverse
effect on the Target and its Subsidiaries, taken as a whole, as compared to
other entities (if any) engaged in the relevant business in the geographic area
affected by such matters, changes, events, occurrences, effects or developments.
In this definition, (i) each reference to the “Acquisition Agreement” shall mean
the Acquisition Agreement as in effect on April 29, 2014 and (ii) each
capitalized term that is not defined in any other provision of this Agreement
shall have the meaning given to such term in the Acquisition Agreement.

 

17



--------------------------------------------------------------------------------

“Target Representations” means the representations made by or with respect to
the Target in the Acquisition Agreement that are material to the interests of
the Lenders (but only to the extent that the breach of such representations
would permit the Borrower or its applicable Subsidiary to terminate its
obligations under the Acquisition Agreement or to decline to close the
Acquisition as a result of breach of such representations in the Acquisition
Agreement).

“Taxes” means any present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Titled Person” has the meaning specified in Section 7.07.

“Type” has the meaning specified in the definition of Loan.

“Unfunded Liabilities” means, (i) in the case of any Single Employer Plan, the
amount (if any) by which the present value of all vested nonforfeitable benefits
under such Plan exceeds the fair market value of all Plan assets allocable to
such benefits, all determined as of the then most recent actuarial valuation
date for such Plan using the actuarial assumptions set forth in the most recent
actuarial valuation report for such Single Employer Plan, and (ii) in the case
of any Multiemployer Plan, the Withdrawal Liability that would be incurred by
the Controlled Group if all members of the Controlled Group completely withdrew
from such Multiemployer Plan.

“United States” and “U.S.” mean the United States of America.

“Unmatured Event of Default” means any event which (if it continues uncured)
will, with lapse of time or notice or both, become an Event of Default.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Certificate” has the meaning specified in Section 2.14(f)(ii)(D)(2).

“Withdrawal Liability” has the meaning specified in Part 1 of Subtitle E of
Title IV of ERISA.

“Withholding Agent” means the Borrower and the Administrative Agent.

SECTION 1.02. Other Interpretive Provisions. In this Agreement, (a) in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
means “to but excluding”; (b) the term “including” means “including without
limitation”; and (c) unless otherwise indicated, (i) any reference to an
Article, Section, Exhibit or Schedule means an Article or Section hereof or an
Exhibit or Schedule hereto; (ii) unless otherwise specified, any reference to a
time of day means such time in New York, New York; (iii) any reference to a law
or regulation means such law or regulation as amended, modified or supplemented
from time to time and includes all statutory and regulatory provisions
consolidating, replacing or interpreting such law or regulation; and (d) any
reference to an agreement, instrument or other document means such agreement,
instrument or other document as amended, supplemented or otherwise modified from
time to time.

 

18



--------------------------------------------------------------------------------

SECTION 1.03. Accounting Principles.

(a) As used in this Agreement, “GAAP” means generally accepted accounting
principles in the United States, applied on a basis consistent with the
principles used in preparing the Borrower’s audited consolidated financial
statements as of December 31, 2013 and for the fiscal year then ended, as such
principles may be revised as a result of changes in GAAP implemented by the
Borrower subsequent to such date. In this Agreement, except to the extent, if
any, otherwise provided herein, all accounting and financial terms shall have
the meanings ascribed to such terms by GAAP, and all computations and
determinations as to accounting and financial matters shall be made in
accordance with GAAP. In the event that the financial statements generally
prepared by the Borrower reflect a change in GAAP that affects the computation
of any financial ratio or requirement set forth herein (as contemplated by
Section 1.03(b)), the compliance certificate delivered pursuant to
Section 5.01(b)(iv) accompanying such financial statements shall include
information in reasonable detail reconciling such financial statements which
reflect such change in GAAP to financial information that does not reflect such
change to the extent relevant to the calculations set forth in such compliance
certificate.

(b) If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth herein and the Borrower or the Majority
Lenders shall so request, the Administrative Agent, the Lenders and the Borrower
shall negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Majority Lenders); provided that, until so amended, such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein.

(c) For purposes of any calculation or determination which is to be made on a
consolidated basis (including compliance with Section 5.02(c)), such calculation
or determination shall exclude any assets, liabilities, revenues and expenses
that are included in the Borrower’s financial statements from “variable interest
entities” as a result of the application of FIN No. 46, Consolidation of
Variable Interest Entities – an Interpretation of ARB No. 51, as updated through
FIN No. 46-R and as modified by FIN No. 94.

ARTICLE II

AMOUNTS AND TERMS OF THE COMMITMENTS

SECTION 2.01. Commitments. Each Lender severally agrees, on the terms and
conditions hereinafter set forth, to make Loans in U.S. dollars to the Borrower
on the Closing Date in an aggregate amount not to exceed such Lender’s
Commitment Amount. Any amount borrowed under this Section 2.01 and subsequently
repaid or prepaid may not be reborrowed. Each Lender’s Commitment shall
terminate immediately and without further action (i) on the Closing Date after
giving effect to the funding of such Lender’s Commitment on the Closing Date or
(ii) in accordance with Sections 2.04 and 2.06.

SECTION 2.02. Procedures for Borrowing Loans; Limitations on Borrowings.

(a) The Borrower may request a Borrowing of Loans by giving notice (a “Notice of
Borrowing”) to the Administrative Agent (which shall promptly advise each Lender
of its receipt thereof) not later than 10:00 A.M. three Business Days prior to
the date of any proposed Borrowing of Eurodollar Loans and one Business Day
prior to the date of any proposed Borrowing of Base Rate Loans. Each Notice of
Borrowing shall be sent by facsimile and shall be in substantially the form of
Exhibit B, specifying therein (i) the requested date of Borrowing (which shall
be a Business Day), (ii) the Type of Loans requested, (iii) the aggregate
principal amount of the requested Loans and (iv) in the case of a Borrowing of
Eurodollar Loans, the initial Interest Period therefor. Each Lender shall,
before 12:00 noon on the date of such Borrowing, make available for the account
of its Applicable Lending Office to the Administrative Agent at its address
referred to in Section 8.02, in same day funds, such Lender’s ratable

 

19



--------------------------------------------------------------------------------

portion of the requested Borrowing. After the Administrative Agent’s receipt of
such funds and upon fulfillment or waiver of the applicable conditions set forth
in Section 3.02, the Administrative Agent will make such funds available to the
Borrower.

(b) Each Notice of Borrowing shall be irrevocable and binding on the Borrower.
If a Notice of Borrowing requests Eurodollar Loans, the Borrower shall indemnify
each Lender against any loss, cost or expense incurred by such Lender as a
result of any failure of the Borrower to fulfill on or before the requested
borrowing date the applicable conditions set forth in Section 3.02, including
any loss, cost or expense incurred by reason of the liquidation or reemployment
of deposits or other funds acquired by such Lender to fund the requested Loan to
be made by such Lender.

(c) Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any requested Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s ratable portion of such
Borrowing, the Administrative Agent may assume that such Lender has made such
portion available to the Administrative Agent on the requested Borrowing date in
accordance with Section 2.02(a) and the Administrative Agent may, in reliance
upon such assumption, make available to the Borrower on such date a
corresponding amount. If and to the extent that such Lender shall not have so
made such ratable portion available to the Administrative Agent, such Lender and
the Borrower severally agree to repay to the Administrative Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to the Borrower until the date such
amount is repaid to the Administrative Agent, at (i) in the case of the
Borrower, the interest rate applicable at the time to Loans made in connection
with such Borrowing and (ii) in the case of such Lender, the Federal Funds Rate.
If such Lender shall repay to the Administrative Agent such corresponding
amount, such amount so repaid shall constitute such Lender’s Loan as part of
such Borrowing for purposes of this Agreement.

(d) The failure of any Lender to make the Loan to be made by it on any Borrowing
date shall not relieve any other Lender of its obligation, if any, hereunder to
make its Loan on such date, but no Lender shall be responsible for the failure
of any other Lender to make any Loan to be made by such other Lender.

(e) Notwithstanding anything to the contrary contained herein, the Borrower may
not have more than 10 Borrowings of Eurodollar Loans outstanding at any time.

SECTION 2.03. Fees.

(a) Ticking Fees. The Borrower agrees to pay to the Administrative Agent, for
the account of each Lender, ticking fees at a rate per annum equal to the
Applicable Ticking Fee Rate on such Lender’s daily average undrawn Commitment
Amount for the period from the Effective Date to the earlier of (i) the date of
termination of all of the Commitments and (ii) the Closing Date, payable in
arrears on the last day of each March, June, September and December and on the
date of termination of all of the Commitments.

(b) Duration Fees. The Borrower agrees to pay to the Administrative Agent, for
the account of each Lender, duration fees in amounts equal to the percentage, as
determined in accordance with the grid below, of the aggregate principal amount
of the Loans held by such Lender outstanding at the close of business, New York
City time, on each date set forth in the grid below, payable on each such date.

 

20



--------------------------------------------------------------------------------

Duration Fees  

90 days after the

Closing Date

   

180 days after the

Closing Date

   

270 days after the

Closing Date

    0.50 %      0.75 %      1.00 % 

(c) The Borrower agrees to pay to the Administrative Agent, the Joint Lead
Arrangers and the Lenders the applicable fees payable in the amounts and at the
times set forth in each of the Fee Letters (without duplication of any fees
required to be paid by the Borrower under this Agreement).

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent for distribution to the relevant
Lenders or the Joint Lead Arrangers, as applicable. Fees paid shall not be
refundable under any circumstance.

SECTION 2.04. Voluntary Reduction or Termination of Commitment Amounts and
Prepayments.

(a) The Borrower shall have the right, upon at least one Business Day’s prior
written notice to the Administrative Agent in the form of a Prepayment Notice,
to ratably reduce the respective Commitment Amounts of the Lenders in accordance
with their Pro Rata Shares; provided that each partial reduction of the
Commitment Amounts shall be in the aggregate amount of $10,000,000 or an
integral multiple thereof. Any reduction of the Commitment Amounts pursuant to
this Section 2.04(a) shall be permanent.

(b) The Borrower may at any time, upon at least one Business Day’s prior written
notice to the Administrative Agent in the form of a Prepayment Notice, terminate
the Commitments in whole so long as the Borrower concurrently pays all of its
outstanding obligations hereunder. Any termination of the Commitment Amounts
pursuant to this Section 2.04(b) shall be permanent.

(c) The Borrower may, upon notice to the Administrative Agent in the form of a
Prepayment Notice, not later than 10:00 A.M. at least three Business Days prior
to any prepayment of Eurodollar Loans or on the day of any prepayment of Base
Rate Loans (which notice may be conditional upon the occurrence of the
consummation of any transaction or any incurrence or issuance of indebtedness or
equity interests), in each case stating the proposed date and aggregate
principal amount of the prepayment, and if such Prepayment Notice is given, the
Borrower shall, prepay the outstanding principal amounts of the Loans made as
part of the same Borrowing in whole or ratably in part, together with accrued
interest to the date of such prepayment on the principal amount prepaid;
provided that (i) each partial prepayment shall be in an aggregate principal
amount not less than $10,000,000 or a higher integral multiple of $1,000,000 in
the case of any prepayment of Eurodollar Loans and $5,000,000 or a higher
integral multiple of $1,000,000 in the case of any prepayment of Base Rate Loans
and (ii) in the case of any such prepayment of a Eurodollar Loan, the Borrower
shall be obligated to reimburse the Lenders pursuant to Section 8.04(b) on the
date of such prepayment.

SECTION 2.05. Repayment of Loans. The Borrower shall repay all outstanding Loans
made by each Lender, and all other obligations of the Borrower to such Lender
hereunder, on the Maturity Date.

 

21



--------------------------------------------------------------------------------

SECTION 2.06. Mandatory Commitment Reductions and Prepayments.

(a) Unless previously terminated, the Commitments shall terminate on the first
to occur of (i) the consummation of the Acquisition without the use of the
Loans, (ii) the termination of the Acquisition Agreement in accordance with its
terms and (iii) the Commitment Expiration Date.

(b) In the event that the Borrower or its Subsidiaries (other than any Regulated
Subsidiary) receives (including into escrow) following April 29, 2014 any Net
Cash Proceeds arising from any Debt Issuance, Equity Issuance or Disposition
(i) prior to the Closing Date, then the Commitments shall be automatically
reduced in an amount equal to 100% of such Net Cash Proceeds on the date of
receipt by the Borrower or such Subsidiary of such Net Cash Proceeds; provided
that in the case of any such Equity Issuance, the amount payable in the future
to the Borrower or any of its Subsidiaries pursuant to any Equity Forward
Contract shall be applied to reduce the Commitments immediately upon such Equity
Forward Contract being executed and effective, or (ii) on or after the Closing
Date, then the Borrower shall prepay the Loans in an amount equal to 100% of
such Net Cash Proceeds not later than five Business Days following the receipt
by the Borrower or such Subsidiary of such Net Cash Proceeds. To the extent a
mandatory prepayment is then required to be made pursuant to this
Section 2.06(b), the Borrower shall promptly (within five Business Days thereof)
notify the Administrative Agent of the receipt by the Borrower or such
Subsidiary of any such Net Cash Proceeds and the Administrative Agent will
promptly notify each Lender of its receipt of each such notice.

(c) If the Borrower or any of its Subsidiaries (other than a Regulated
Subsidiary) enters into any Committed Financing prior to the Closing Date, and
the conditions to availability thereunder are no more restrictive than the
conditions precedent set forth in Section 3.02, then the Borrower shall promptly
(within five Business Days thereof) notify the Administrative Agent in writing
of such Committed Financing and the Commitments shall be automatically reduced
by the committed principal amount of such Committed Financing on the date such
notification is received by the Administrative Agent.

(d) Any termination or reduction of the Commitments pursuant to this
Section 2.06 shall be permanent. The Administrative Agent shall promptly notify
each Lender of any reduction in the Commitments pursuant to this Section 2.06.
Each prepayment pursuant to this Section 2.06 shall be applied to the Loans of
the Lenders ratably in accordance with their respective portions of the Loans.

SECTION 2.07. Interest on Loans. The Borrower shall pay interest on the unpaid
principal amount of each Loan from the date of such Loan until such principal
amount shall be paid in full, as follows:

(a) At all times such Loan is a Base Rate Loan, a rate per annum equal to the
Alternate Base Rate in effect from time to time plus the Applicable Margin in
effect from time to time, payable quarterly on the last day of each March, June,
September and December, on the date such Base Rate Loan is converted to a
Eurodollar Loan or paid in full and on the Maturity Date.

(b) At all times such Loan is a Eurodollar Loan, a rate per annum equal to the
sum of the Adjusted LIBO Rate for each applicable Interest Period plus the
Applicable Margin in effect from time to time, payable on the last day of each
Interest Period for such Eurodollar Loan (and, if any Interest Period for such
Loan is six months, on the day that is three months after the first day of such
Interest Period) or, if earlier, on the date such Eurodollar Loan is converted
to a Base Rate Loan or paid in full and on the Maturity Date.

 

22



--------------------------------------------------------------------------------

SECTION 2.08. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Loan:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate for such Interest Period; or

(b) the Administrative Agent is advised by the Majority Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders (or Lender) of making or maintaining their
Loans (or its Loans) included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any notice that
requests the conversion of any Loan to, or continuation of any Loan as, a
Eurodollar Loan shall be ineffective and (ii) if any Notice of Borrowing
requests a Eurodollar Loan, such Loan shall be made as a Base Rate Loan.

SECTION 2.09. Interest Rate Determination.

(a) The Administrative Agent shall give prompt notice to the Borrower and the
Lenders of each applicable interest rate determined by the Administrative Agent
for purposes of Section 2.07(a) or (b).

(b) If, with respect to any Borrowing of Eurodollar Loans, the Majority Lenders
notify the Administrative Agent that the Adjusted LIBO Rate for any Interest
Period for such Loans will not adequately reflect the cost to such Majority
Lenders of making, funding or maintaining their respective Eurodollar Loans for
such Interest Period, the Administrative Agent shall forthwith so notify the
Borrower and the Lenders, whereupon

(i) each Eurodollar Loan will automatically, on the last day of the then
existing Interest Period therefor (unless prepaid or converted to a Base Rate
Loan prior to such day), convert into a Base Rate Loan, and

(ii) the obligation of the Lenders to make, continue or convert into Eurodollar
Loans shall be suspended until the Administrative Agent shall notify the
Borrower and the Lenders that the circumstances causing such suspension no
longer exist.

SECTION 2.10. Continuation and Conversion of Loans.

(a) The Borrower may on any Business Day, upon notice given to the
Administrative Agent in the form of an Interest Election Request, not later than
10:00 A.M. three (3) Business Days prior to the date of any proposed
continuation of or conversion into Eurodollar Loans, and one (1) Business Day
prior to the date of any proposed conversion into Base Rate Loans, and subject
to the provisions of Sections 2.09, 2.10(b) and 2.12, continue Eurodollar Loans
for a new Interest Period or convert a Borrowing of Loans of one Type into Loans
of the other Type; provided that any continuation of Eurodollar Loans or
conversion of Eurodollar Loans into Base Rate Loans shall be made on, and only
on, the last day of an Interest Period for such Eurodollar Loans, unless, in the
case of such a conversion, the Borrower shall also reimburse the Lenders
pursuant to Section 8.04(b) on the date of such conversion. Each such Interest
Election Request shall, within the restrictions specified above, specify (i) the
date of such continuation or conversion, (ii) the Loans to be continued or
converted, and (iii) in the case of continuation of or conversion into
Eurodollar Loans, the duration of the Interest Period for such Loans.

 

23



--------------------------------------------------------------------------------

(b) If the Borrower fails to select the Type of any Loan or the duration of any
Interest Period for any Borrowing of Eurodollar Loans in accordance with the
provisions contained in the definition of “Interest Period” in Section 1.01 and
Section 2.10(a), the Administrative Agent will forthwith so notify the Borrower
and the Lenders and such Loans will automatically, on the last day of the then
existing Interest Period therefor, convert into Base Rate Loans.

SECTION 2.11. Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate);

(ii) impose on any Lender or the London interbank market any other condition
affecting this Agreement or Eurodollar Loans made by such Lender; or

(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes and
(B) Other Connection Taxes on gross or net income, profits or revenue (including
value-added or similar Taxes)) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making or maintaining any Eurodollar Loan (or
of maintaining its obligation to make any such Loan) or to reduce the amount of
any sum received or receivable by such Lender or such other Recipient hereunder
(whether of principal, interest or otherwise), then the Borrower will pay to
such Lender or such other Recipient, as the case may be, such additional amount
or amounts as will compensate such Lender or other Recipient for such additional
costs incurred or reduction suffered.

(b) If any Lender determines that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement or the Loans made by such Lender to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy and liquidity requirements), then from time to time the
Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.

(c) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section shall be delivered to the Borrower and
shall be conclusive absent manifest error. The Borrower shall pay such Lender
the amount shown as due on any such certificate within 10 days after receipt
thereof.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 90 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided, further, that, if the Change in Law giving rise to such increased
costs or reductions is retroactive, then the 90-day period referred to above
shall be extended to include the period of retroactive effect thereof, provided
that such demand is made within 90 days after the implementation of such
retroactive Change in Law.

 

24



--------------------------------------------------------------------------------

SECTION 2.12. Illegality. Notwithstanding any other provision of this Agreement,
if any Lender shall notify the Administrative Agent that the introduction of or
any change in or in the interpretation of any law or regulation makes it
unlawful, or any central bank or other governmental authority asserts that it is
unlawful, for such Lender or its Eurodollar Lending Office to perform its
obligations hereunder to make Eurodollar Loans or to fund or maintain Eurodollar
Loans hereunder, (i) the obligation of such Lender to make, continue or convert
Loans into Eurodollar Loans shall be suspended (subject to the following
paragraph of this Section 2.12) until the Administrative Agent shall notify the
Borrower and the Lenders that the circumstances causing such suspension no
longer exist and (ii) all Eurodollar Loans of such Lender then outstanding
shall, on the last day of the then applicable Interest Period (or such earlier
date as such Lender shall designate upon not less than five Business Days’ prior
written notice to the Administrative Agent), be automatically converted into
Base Rate Loans.

If the obligation of any Lender to make, continue or convert into Eurodollar
Loans has been suspended pursuant to the preceding paragraph, then, unless and
until the Administrative Agent shall notify the Borrower and the Lenders that
the circumstances causing such suspension no longer exist, (i) all Loans that
would otherwise be made by such Lender as Eurodollar Loans shall instead be made
as Base Rate Loans and (ii) to the extent that Eurodollar Loans of such Lender
have been converted into Base Rate Loans pursuant to the preceding paragraph or
made instead as Base Rate Loans pursuant to the preceding clause (i), all
payments and prepayments of principal that would have otherwise been applied to
such Eurodollar Loans of such Lender shall be applied instead to such Base Rate
Loans of such Lender.

SECTION 2.13. Payments; Computations and Notes.

(a) The Borrower shall make each payment hereunder not later than 10:00 A.M. on
the day when due in U.S. dollars to the Administrative Agent at its address
referred to in Section 8.02 in same day funds without setoff, counterclaim or
other deduction. The Administrative Agent will promptly thereafter cause to be
distributed like funds relating to the payment of principal, interest, ticking
fees and duration fees ratably (other than amounts payable pursuant to
Section 2.02(b), 2.11, 2.14 or 8.04(b)) to the Lenders for the account of their
respective Applicable Lending Offices, and like funds relating to the payment of
any other amount payable to any Lender to such Lender for the account of its
Applicable Lending Office, in each case to be applied in accordance with the
terms of this Agreement. Upon its acceptance of an Assignment and Assumption and
recording of the information contained therein in the Register pursuant to
Section 8.07(d), from the effective date specified in such Assignment and
Assumption, the Administrative Agent shall make all payments hereunder in
respect of the interest assigned thereby to the Lender assignor thereunder for
amounts which have accrued to but excluding the effective date specified in such
Assignment and Assumption and to the Lender assignee thereunder for amounts
which have accrued from and after the effective date specified in such
Assignment and Assumption.

(b) The Borrower hereby authorizes each Lender, if and to the extent any payment
owed to such Lender by the Borrower is not made when due hereunder, to charge
from time to time against any of the Borrower’s accounts with such Lender any
amount so due. Each Lender agrees to notify the Borrower promptly after any such
set-off and application made by such Lender, provided that the failure to give
such notice shall not affect the validity of such set-off and application.

(c) All computations of interest based on the Prime Rate shall be made by the
Administrative Agent on the basis of a year of 365 or 366 days, as the case may
be, and all other computations of interest and of fees shall be made by the
Administrative Agent on the basis of a year of

 

25



--------------------------------------------------------------------------------

360 days, in each case for the actual number of days (including the first day
but excluding the last day) occurring in the period for which such interest or
fees are payable. Each determination by the Administrative Agent of an interest
rate hereunder shall be conclusive and binding for all purposes, absent manifest
error.

(d) Whenever any payment hereunder shall be stated to be due on a day other than
a Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall in such case be included in the computation of
any interest or fees, as the case may be; provided that if such extension would
cause payment of interest on or principal of a Eurodollar Loan to be made in the
next following calendar month, such payment shall be made on the next preceding
Business Day.

(e) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due by the Borrower to the Lenders
hereunder that the Borrower will not make such payment in full, the
Administrative Agent may assume that the Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender. If and to the
extent that the Borrower shall not have so made such payment in full to the
Administrative Agent, each Lender shall repay to the Administrative Agent
forthwith on demand such amount distributed to such Lender together with
interest thereon, for each day from the date such amount is distributed to such
Lender until the date such Lender repays such amount to the Administrative
Agent, at the Federal Funds Rate.

(f) Notwithstanding anything to the contrary contained herein, any amount
payable by the Borrower hereunder that is not paid when due (whether at stated
maturity, by acceleration or otherwise) shall (to the fullest extent permitted
by law) bear interest from the date when due until paid in full at a rate per
annum equal at all times to the Alternate Base Rate plus the Applicable Margin
in effect from time to time plus 2%, payable upon demand.

(g) Upon the request of any Lender made through the Administrative Agent, the
Borrower shall prepare, execute and deliver to such Lender a Note of the
Borrower payable to such Lender and its registered assigns and in the form
specified herein (or any other form that is in “registered form” within the
meaning of Section 5f.103-1(c) of the United States Treasury Regulations and is
approved by the Administrative Agent), which shall evidence such Lender’s Loans.

SECTION 2.14. Taxes.

(a) Each payment by or on account of the Borrower under this Agreement shall be
made without withholding for any Taxes, unless such withholding is required by
any law. If any Withholding Agent determines, in its sole discretion exercised
in good faith, that it is so required to withhold Taxes, then such Withholding
Agent may so withhold and shall timely pay the full amount of withheld Taxes to
the relevant Governmental Authority in accordance with applicable law. If such
Taxes are Indemnified Taxes, then the amount payable by the Borrower shall be
increased as necessary so that, net of such withholding (including such
withholding applicable to additional amounts payable under this Section), the
applicable Recipient receives the amount it would have received had no such
withholding been made.

(b) The Borrower shall timely pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law.

 

26



--------------------------------------------------------------------------------

(c) As soon as practicable after any payment of Indemnified Taxes by the
Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(d) The Borrower shall indemnify each Recipient for any Indemnified Taxes that
are paid or payable by such Recipient in connection with this Agreement
(including amounts paid or payable under this Section 2.14(d)) and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. The indemnity under this Section 2.14(d) shall
be paid within 10 days after the Recipient delivers to the Borrower a
certificate stating the amount of any Indemnified Taxes so paid or payable by
such Recipient and describing in reasonable detail the basis for the
indemnification claim. Such certificate shall be conclusive of the amount so
paid or payable absent manifest error. Such Recipient shall deliver a copy of
such certificate to the Administrative Agent.

(e) Each Lender shall severally indemnify the Administrative Agent for any Taxes
(but, in the case of any Indemnified Taxes, only to the extent that the Borrower
has not already indemnified the Administrative Agent for such Indemnified Taxes
and without limiting the obligation of the Borrower to do so) attributable to
such Lender that are paid or payable by the Administrative Agent in connection
with this Agreement and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority, as a result of the failure by
such Lender to deliver, or as a result of the inaccuracy, inadequacy or
deficiency of, any documentation required to be delivered by such Lender to the
Borrower or the Administrative Agent pursuant to Section 2.14(f); provided that
no Lender shall be liable for the portion of any interest, expenses or penalties
that are found by a final non-appealable decision of a court of competent
jurisdiction to have resulted from the Administrative Agent’s gross negligence
or willful misconduct. The indemnity under this Section 2.14(e) shall be paid
within 10 days after the Administrative Agent delivers to the applicable Lender
a certificate stating the amount of Taxes so paid or payable by the
Administrative Agent and, if requested by the applicable Lender, a copy of any
notice of claim of the relevant Governmental Authority at the time the
Administrative Agent makes a written demand for indemnification. Such
certificate shall be conclusive of the amount so paid or payable absent manifest
error.

(f) Status of Lenders.

(i) Any Lender that is entitled to an exemption from, or reduction of, any
applicable withholding Tax with respect to any payments under this Agreement
shall promptly deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without, or at a reduced rate of, withholding. In addition, any Lender, if
requested by the Borrower or the Administrative Agent, shall promptly deliver
such other documentation prescribed by law or at the time or times reasonably
requested by the Borrower or the Administrative Agent as will enable the
Borrower or the Administrative Agent to determine whether or not such Lender is
subject to any withholding (including backup withholding) or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 2.14(f)(ii)(A)
through (E) and Section 2.14(f)(iii) below) shall not be required if the Lender
notifies the Borrower and the Administrative Agent that the Lender is waiving
its rights under this Section 2.14 to indemnification of the withholding Taxes
to which the requested documentation relates. Upon the reasonable request of the
Borrower or the Administrative Agent, any

 

27



--------------------------------------------------------------------------------

Lender shall update any form or certification previously delivered pursuant to
this Section 2.14(f). If any form or certification previously delivered pursuant
to this Section expires or becomes obsolete or inaccurate in any respect with
respect to a Lender, such Lender shall promptly (and in any event within 10 days
after such expiration, obsolescence or inaccuracy) notify the Borrower and the
Administrative Agent in writing of such expiration, obsolescence or inaccuracy
and update the form or certification if it is legally eligible to do so.

(ii) Without limiting the generality of the foregoing, if the Borrower is a U.S.
Person, any Lender with respect to the Borrower shall, if it is legally eligible
to do so, deliver to the Borrower and the Administrative Agent (in such number
of copies reasonably requested by the Borrower and the Administrative Agent) on
or prior to the date on which such Lender becomes a party hereto, duly completed
and executed copies of whichever of the following is applicable:

(A) in the case of a Lender that is a U.S. Person, IRS Form W-9 certifying that
such Lender is exempt from U.S. Federal backup withholding tax;

(B) in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under this Agreement, IRS Form W-8BEN establishing an exemption from,
or reduction of, U.S. Federal withholding Tax pursuant to the “interest” article
of such tax treaty and (2) with respect to any other applicable payments under
this Agreement, IRS Form W-8BEN establishing an exemption from, or reduction of,
U.S. Federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

(C) in the case of a Non-U.S. Lender for whom payments under this Agreement
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States, IRS Form W-8ECI;

(D) in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code both (1) IRS Form W-8BEN and
(2) a certificate substantially in the appropriate form of Exhibit H (a “U.S.
Tax Certificate”) to the effect that such Lender is not (a) a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (b) a “10 percent shareholder” of
the Borrower within the meaning of Section 881(c)(3)(B) of the Code (c) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
and (d) conducting a trade or business in the United States with which the
relevant interest payments are effectively connected;

(E) in the case of a Non-U.S. Lender that is not the beneficial owner of
payments made under this Agreement (including a partnership or a participating
Lender) (1) an IRS Form W-8IMY on behalf of itself and (2) the relevant forms
prescribed in clauses (A), (B), (C), (D) and (F) of this paragraph (f)(ii) that
would be required of each such beneficial owner or partner of such partnership
if such beneficial owner or partner were a Lender; provided, however, that if
the Non-U.S. Lender is a partnership providing an IRS Form W-8IMY on behalf of
itself and one or more of its partners are claiming the exemption for portfolio
interest under Section 881(c) of the Code, such Non-U.S. Lender may provide a
U.S. Tax Certificate on behalf of such partners; or

(F) any other form prescribed by law as a basis for claiming exemption from, or
a reduction of, U.S. Federal withholding Tax together with such supplementary
documentation necessary to enable the Borrower or the Administrative Agent to
determine the amount of Tax (if any) required by law to be withheld.

 

28



--------------------------------------------------------------------------------

(iii) If a payment made to a Lender under this Agreement would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Withholding Agent, at the time or times prescribed by law
and at such time or times reasonably requested by the Withholding Agent, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Withholding Agent as may be necessary for the
Withholding Agent to comply with its obligations under FATCA, to determine that
such Lender has complied with such Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this Section 2.14(f)(iii), “FATCA” shall include any amendments made
to FATCA after the date of this Agreement.

(g) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.14 (including additional amounts paid pursuant to
this Section 2.14), it shall pay to the indemnifying party an amount equal to
such refund (but only to the extent of indemnity payments made under this
Section with respect to the Taxes giving rise to such refund, including
additional amounts paid pursuant to this Section 2.14), net of all out-of-pocket
expenses (including any Taxes payable on account of such refund) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid to such indemnified party pursuant to the
previous sentence (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event such indemnified party is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 2.14(g), in no event will any indemnified party be
required to pay any amount to any indemnifying party pursuant to this
Section 2.14(g) if such payment would place such indemnified party in a less
favorable position (on a net after-Tax basis) than such indemnified party would
have been in if the indemnification payments or additional amounts giving rise
to such refund had never been paid. This Section 2.14(g) shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes which it deems confidential) to the
indemnifying party or any other Person.

(h) Without prejudice to the survival of any other agreement of the Borrower or
any Lender hereunder, the agreements and obligations of the Borrower and the
Lenders contained in this Section 2.14 shall survive the payment in full of
principal and interest hereunder and the termination of this Agreement; provided
that no Lender shall be entitled to demand any payment from the Borrower under
this Section 2.14 more than one year following the payment to or for the account
of such Lender of all other amounts payable by the Borrower hereunder to such
Lender and the termination of such Lender’s Commitment; provided, further, that
the foregoing proviso shall in no way limit the right of any Lender to demand or
receive any payment under this Section 2.14 to the extent that such payment
relates to the retroactive application of any Taxes or Other Taxes if such
demand is made within one year after the implementation of such Taxes or Other
Taxes.

SECTION 2.15. Sharing of Payments, Etc. If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) on account of the Loans made by it to the Borrower (other than
pursuant to Section 2.02(b), 2.11, 2.14, or 8.04(b)) in excess of its ratable
share of payments on account of the Loans to the Borrower obtained by all
Lenders, such Lender shall forthwith purchase from the other Lenders such
participations in the Loans as shall be necessary to cause such purchasing
Lender to share the excess payment ratably with each of them, provided that if
all or any portion of such excess payment is thereafter recovered from such
purchasing Lender, such purchase from each Lender shall be rescinded and such
Lender shall repay to the purchasing Lender the purchase price to the extent of
such recovery together with an amount equal to such Lender’s ratable

 

29



--------------------------------------------------------------------------------

share (according to the proportion of (i) the amount of such Lender’s required
repayment to (ii) the total amount so recovered from the purchasing Lender) of
any interest or other amount paid or payable by the purchasing Lender in respect
of the total amount so recovered. The Borrower agrees that any Lender so
purchasing a participation from another Lender pursuant to this Section 2.15
may, to the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off) with respect to such participation as fully as
if such Lender were the direct creditor of the Borrower in the amount of such
participation.

SECTION 2.16. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) fees shall cease to accrue on the unutilized portion of the Commitment of
such Defaulting Lender pursuant to Section 2.03(a); and

(b) the Commitment Amount of such Defaulting Lender shall not be included in
determining whether all Lenders or the Majority Lenders have taken or may take
any action hereunder (including any consent to any amendment or waiver pursuant
to Section 8.01); provided that, any waiver, amendment or modification
(i) requiring the consent of all Lenders or each affected Lender, which affects
such Defaulting Lender differently than other affected Lenders or (ii) under
Section 8.01(b), (c), (d) or (f) (except, in the case of Section 8.01(c) or (d),
with respect to fees as contemplated under this Section 2.16), shall in each
case require the consent of such Defaulting Lender.

In the event that the Administrative Agent and the Borrower agree that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, then on such date such Lender shall purchase at par such
of the Loans of the other Lenders as the Administrative Agent shall determine
may be necessary in order for such Lender to hold such Loans in accordance with
its Pro Rata Share.

ARTICLE III

CONDITIONS PRECEDENT

SECTION 3.01. Conditions Precedent to the Effective Date. The Lenders’
Commitments shall not become effective hereunder unless all of the following
conditions precedent have been satisfied (or waived in accordance with
Section 8.01) on or prior to the Commitment Expiration Date:

(a) the Administrative Agent shall have received (x) a counterpart of this
Agreement signed on behalf of each party hereto or (y) written evidence (which
may include electronic transmission of a signed signature page of this
Agreement) that each party hereto has signed a counterpart of this Agreement and
each of the following documents, each dated a date reasonably satisfactory to
the Administrative Agent:

(i) Certified copies of resolutions of the Board of Directors or equivalent
managing body of the Borrower approving the transactions contemplated by this
Agreement and of all documents evidencing other necessary organizational action
of the Borrower with respect to this Agreement and the documents contemplated
hereby; and

(ii) A certificate of the Secretary or an Assistant Secretary of Borrower
certifying (A) the names and true signatures of the officers of the Borrower
authorized to sign this Agreement and the other documents to be delivered
hereunder; (B) that attached thereto are true and

 

30



--------------------------------------------------------------------------------

correct copies of the organizational documents of the Borrower, in each case in
effect on such date and (C) that attached thereto is a certificate from the
secretary of state of the state of organization of the Borrower (or other
appropriate authority of such jurisdiction) evidencing the legal existence and
good standing of the Borrower;

(b) the Administrative Agent shall have received evidence, satisfactory to the
Administrative Agent, that the Borrower has paid all fees and, to the extent
invoiced at least three days prior to the Effective Date, expenses payable by
the Borrower hereunder on the Effective Date (including amounts then payable
under the Fee Letters).

Promptly upon the occurrence thereof, the Administrative Agent shall notify the
Borrower and the Lenders as to the Effective Date, and such notice shall be
conclusive and binding.

SECTION 3.02. Conditions Precedent to the Closing Date. The Lenders’ obligations
to make Loans shall be subject to all of the following conditions precedent
having been satisfied (or waived in accordance with Section 8.01) on or prior to
the Commitment Expiration Date:

(a) the Effective Date shall have occurred.

(b) the Acquisition shall have been consummated or will be consummated
substantially concurrently with the funding of the Loans in accordance with the
Acquisition Agreement; provided that no amendment, modification or waiver of any
term thereof or any condition to consummate the Acquisition thereunder, or
consent or request by the Borrower or any of its Subsidiaries (other than any
such amendment, modification, waiver, consent or request that is not materially
adverse to any interest of the Lenders) shall be made or granted, as the case
may be, without the prior written consent of each of the Joint Lead Arrangers.

(c) except as set forth in (x) the Company Reports (as defined in the
Acquisition Agreement, as of April 29, 2014) filed with or furnished to the
Securities and Exchange Commission by the Target on or after January 1, 2012 and
at least two Business Days prior to April 29, 2014 (excluding any disclosures of
information, factors or risks contained or referenced therein under the captions
“Risk Factors,” “Forward-Looking Statements,” “Quantitative and Qualitative
Disclosures About Market Risk” or elsewhere therein, to the extent they are
statements that are predictive, cautionary or forward-looking in nature) or
(y) the corresponding sections or subsections of the Company Disclosure Letter
(as defined in the Acquisition Agreement, as of April 29, 2014), there shall not
have occurred, since December 31, 2013 any change in the financial condition,
business or results of operations of the Target that, individually or in the
aggregate, has had or is reasonably likely to have, a Target Material Adverse
Effect.

(d) the Joint Lead Arrangers shall have received (i) audited consolidated
balance sheets and related audited consolidated statements of operations, cash
flows and shareholders’ equity of each of the Borrower and the Target for each
of the three fiscal years ending more than 60 days prior to the Closing Date,
(ii) unaudited consolidated balance sheets and related audited consolidated
statements of operations and cash flows for each fiscal quarter (other than the
fourth fiscal quarter) of each of the Borrower and the Target ending after the
latest fiscal year for which financial statements have been delivered under
clause (i) for each of the Borrower and the Target, as applicable, and more than
40 days prior to the Closing Date (including for the elapsed six and nine month
interim periods) and for the corresponding periods of the prior fiscal year, all
of which shall have been reviewed by the independent accountants for the
Borrower and the Target (as applicable) as provided in Statement on Auditing
Standards No. 100, (iii) audited and unaudited financial statements for all
recent, probable or pending acquisitions (other than the Target), if any, and
(iv) customary pro forma financial statements, in each case meeting the
requirements of Regulation S-X for Form S-3 registration statements and, in the
case of

 

31



--------------------------------------------------------------------------------

clauses (iii) and (iv), only to the extent the Borrower will be required to file
such financial statements pursuant to Item 9.01(a) of Form 8-K and Rule 3-05 and
Article 11, as applicable, of Regulation S-X. Each Joint Lead Arranger hereby
acknowledges that the Borrower’s or the Target’s public filing with the
Securities and Exchange Commission of any required audited financial statements
on Form 10-K or required unaudited financial statements on Form 10-Q, in each
case, will satisfy the requirements under clauses (i) or (ii) as applicable, of
this paragraph.

(e) (i) the Joint Lead Arrangers shall have received the Marketing Materials
suitable for use in a customary “road show” relating to the placing or selling
of debt securities of the Borrower, including audited and unaudited financial
statements of the Borrower and the Target, as applicable, pro forma financial
statements and other financial data of the type and form customarily included in
offering memoranda, prospectuses and similar documents (including as referred to
in Section 3.02(d)), prepared in accordance with Regulation S-X and Regulation
S-K under the Securities Act of 1933, as amended, as well as drafts of customary
comfort letters by auditors of the Borrower, which such auditors are prepared to
issue upon completion of customary procedures, and the Borrower shall have used
commercially reasonable efforts to deliver a draft of a customary comfort letter
by auditors of the Target, which such auditor is prepared to issue upon
completion of customary procedures, and (ii) the Borrower shall have used
commercially reasonable efforts to make available appropriate officers,
representatives and advisors of the Borrower for the “road show” referred to in
clause (i), in the case of each of the foregoing by a date sufficient to afford
the Joint Lead Arrangers a period of at least 15 consecutive Business Days
following the receipt of the Marketing Materials to place debt securities of the
Borrower prior to the Closing Date; provided that such period will not include
any date from and including July 4, 2014 through and including July 6, 2014,
from and including August 15, 2014 through and including September 1, 2014, from
and including November 27, 2014 through and including November 30, 2014 and
December 24, 2014 through and including January 5, 2015.

(f) the Administrative Agent shall have received customary legal opinions from
the General Counsel of the Borrower and Kirkland & Ellis LLP, as special counsel
to the Borrower, in form and substance reasonably acceptable to the Borrower and
the Administrative Agent.

(g) the Administrative Agent shall have received (in each case dated as of the
Closing Date) (i) an officer’s certificate from the Borrower that there has been
no change to the matters previously certified pursuant to Section 3.01(a)(i) and
(ii) (or otherwise providing updates to such certifications) and that the
condition precedent contained in Section 3.02(b) has been satisfied as of the
Closing Date, and (ii) a Solvency Certificate with respect to the Borrower from
the chief financial officer of the Borrower.

(h) (i) there shall exist no Unmatured Event of Default (except with respect to
Section 6.01(d)) or Event of Default pursuant to the following provisions of
this Agreement at the time of, and prior to giving effect to the making of the
Loans on the Closing Date: Sections 6.01(a), (c) (solely with respect to
Section 5.02 (other than Section 5.02(c))), (d) and (e); and (ii) the Target
Representations and the Specified Representations shall be true and correct in
all material respects (except the Target Representations and Specified
Representations that are qualified by materiality, which shall be true and
correct), in each case at the time of, and immediately after giving effect to,
the making of the Loans on the Closing Date.

(i) the Administrative Agent shall have received at least 3 Business Days prior
to the Closing Date, to the extent reasonably requested by the Administrative
Agent (or any Lender through the Administrative Agent) in writing at least 10
Business Days prior to the Closing Date, all documentation and other information
required by bank regulatory authorities under applicable “know-your-customer”
and anti-money laundering rules and regulations, including PATRIOT Act.

 

32



--------------------------------------------------------------------------------

(j) the Borrower has paid or will pay substantially concurrently with the
funding of the Loans, all fees and, to the extent invoiced at least three days
prior to the Closing Date, expenses payable by the Borrower hereunder on the
Closing Date (including amounts then payable under the Fee Letters) to the
extent required to be paid on or prior to the Closing Date.

(k) the Administrative Agent shall have received a Notice of Borrowing in
accordance with Section 2.02(a).

SECTION 3.03. Determinations under Section 3.01 and 3.02. For the purposes of
determining whether the conditions precedent specified in Sections 3.01 and 3.02
have been satisfied, each Lender shall be deemed to have consented to, approved,
accepted or be satisfied with each document or other matter required thereunder
to be consented to, approved by, acceptable to or satisfactory to the Lenders,
unless the Administrative Agent shall have received notice from such Lender
prior to the Effective Date or the Closing Date, as applicable, specifying its
objection thereto.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.01. Representations and Warranties of the Borrower. The Borrower
represents and warrants as of the Effective Date and the Closing Date as
follows:

(a) The Borrower is a corporation duly organized, validly existing and in good
standing under the laws of the Commonwealth of Pennsylvania.

(b) The execution, delivery and performance by the Borrower of this Agreement
are within the Borrower’s powers, have been duly authorized by all necessary
organizational action on the part of the Borrower, and do not and will not
contravene (i) the organizational documents of the Borrower, (ii) applicable law
or (iii) any contractual or legal restriction binding on or affecting the
properties of the Borrower or any Subsidiary.

(c) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required for the due
execution, delivery and performance by the Borrower of this Agreement, except
any order that has been duly obtained and is in full force and effect.

(d) This Agreement is a legal, valid and binding obligation of the Borrower,
enforceable against the Borrower in accordance with its terms, except as the
enforceability thereof may be limited by equitable principles or bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally.

(e) (i) The consolidated balance sheet of the Borrower and its Subsidiaries as
at December 31, 2013 and the related consolidated statements of operations,
changes in shareholders’ equity and cash flows of the Borrower and its
Subsidiaries for the fiscal year then ended, certified by Pricewaterhouse
Coopers LLP, copies of which have been furnished to each Lender, fairly present
in all material respects the consolidated financial condition of the Borrower
and its Subsidiaries as at such dates and the consolidated results of the
operations of the Borrower and its Subsidiaries for the periods ended on such
dates in accordance with GAAP; and (ii) since December 31, 2013, there has been
no Material Adverse Change.

 

33



--------------------------------------------------------------------------------

(f) Except as disclosed in the Borrower’s Annual, Quarterly or Current Reports,
each as filed with the Securities and Exchange Commission and delivered to the
Lenders prior to April 29, 2014, there is no pending or threatened action,
investigation or proceeding affecting the Borrower or any Subsidiary before any
court, governmental agency or arbitrator that may reasonably be anticipated to
have a Material Adverse Effect. There is no pending or threatened action or
proceeding against the Borrower or any Subsidiary that purports to affect the
legality, validity, binding effect or enforceability against the Borrower of
this Agreement.

(g) The Borrower is not engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying margin stock (within the meaning of Regulation U issued by the Board of
Governors of the Federal Reserve System), and no proceeds of any Loan will be
used for any purpose that entails a violation of Regulations U or X of the Board
of Governors of the Federal Reserve System.

(h) The Borrower is not required to register as an “investment company” under
the Investment Company Act of 1940.

(i) During the twelve consecutive month period prior to the date of the
execution and delivery of this Agreement and prior to the date of any Credit
Extension, no steps have been taken by the Borrower or any member of the
Controlled Group or, to the knowledge of the Borrower, by any other Person to
terminate any Plan (excluding any termination arising out of the institution by
or against any ComEd Entity of any bankruptcy, insolvency or similar proceeding
so long as such termination would not constitute an Event of Default or
Unmatured Event of Default under Section 6.01(g)), and there has been no failure
to satisfy the minimum funding standard described in Section 412(a)(2) of the
Code with respect to any Single Employer Plan that would reasonably be expected
to result in a lien pursuant to Section 430(k) of the Code. To the knowledge of
the Borrower, no condition exists or event or transaction has occurred with
respect to any Plan, which would reasonably be expected to result in the
incurrence by the Borrower or any other member of the Controlled Group of any
material liability (other than to make contributions, pay annual PBGC premiums
or pay out benefits in the ordinary course of business), fine or penalty
(excluding any condition, event or transaction arising out of the institution by
or against any ComEd Entity of any bankruptcy, insolvency or similar proceeding
so long as such condition, event or transaction does not constitute an Event of
Default or Unmatured Event of Default under Section 6.01(g)).

(j) The Borrower and its Subsidiaries are, as of the Closing Date upon giving
effect to the Acquisition and the making of the Loans and application of the
proceeds thereof, on a consolidated basis, Solvent.

(k) The written information (other than any financial projections and
information of a general economic or industry specific nature) related to the
Borrower, the Target or the transactions contemplated hereby furnished by or on
behalf of the Borrower to the Administrative Agent or any Lender in connection
with the syndication or negotiation of this Agreement or delivered pursuant
hereto (as modified or supplemented by other information relating to the
Borrower so furnished), when considered together with the information in the
Borrower’s annual report on Form 10-K for the year ended December 31, 2013 and
the Borrower’s filings with the Securities and Exchange Commission since
December 31, 2013, is, when taken as a whole, complete and correct in all
material respects and does not contain any untrue statement of a material fact
or omit to state a material fact necessary in order to make the statements
contained therein not misleading in light of the circumstances under which such
statements were made; and financial projections, if any, that have been prepared
by the Borrower and made available to the Administrative Agent or any Lender
have been prepared in good faith based upon assumptions that management of the
Borrower believes in good faith to be reasonable; provided, that the foregoing
representations and warranties to the extent relating to the Target and its
Subsidiaries are made only to the best of the Borrower’s knowledge.

 

34



--------------------------------------------------------------------------------

(l) To the extent applicable, each of the Borrower and its Subsidiaries is in
compliance in all material respects with the PATRIOT Act.

(m) None of the Borrower and its Subsidiaries or, to the knowledge of the
Borrower, any director or officer of the Borrower or its Subsidiaries, is an
individual or entity that is a Person that is the subject of any Sanctions or is
organized or resident in a country or territory that is, or whose government is,
the subject of Sanctions. The Borrower will not use the proceeds of the Loans,
or lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner, or other Person to fund activities or business of any
Person that, at the time of such funding, is the subject of Sanctions.

(n) No part of the proceeds of the Loans will be used by the Borrower or any of
its Subsidiaries in violation of the United States Foreign Corrupt Practices Act
of 1977, as amended.

ARTICLE V

COVENANTS OF THE BORROWER

SECTION 5.01. Affirmative Covenants. The Borrower agrees that so long as any
amount payable by the Borrower hereunder remains unpaid or the Commitments have
not been terminated, the Borrower will, and, in the case of Section 5.01(a),
will cause its Principal Subsidiaries to, unless the Majority Lenders shall
otherwise consent in writing:

(a) Keep Books; Existence; Maintenance of Properties; Compliance with Laws;
Insurance; Taxes.

(i) keep proper books of record and account, all in accordance with generally
accepted accounting principles in the United States, consistently applied;

(ii) subject to Section 5.02(b), preserve and keep in full force and effect its
existence;

(iii) maintain and preserve all of its properties (except such properties the
failure of which to maintain or preserve would not have, individually or in the
aggregate, a Material Adverse Effect) which are used or useful in the conduct of
its business in good working order and condition, ordinary wear and tear
excepted;

(iv) comply in all material respects with the requirements of all applicable
laws, rules, regulations and orders (including those of any governmental
authority and including with respect to environmental matters) to the extent the
failure to so comply, individually or in the aggregate, would have a Material
Adverse Effect;

(v) maintain insurance with responsible and reputable insurance companies or
associations, or self-insure, as the case may be, in each case in such amounts
and covering such contingencies, casualties and risks as is customarily carried
by or self-insured against by companies engaged in similar businesses and owning
similar properties in the same general areas in which the Borrower and its
Principal Subsidiaries operate;

 

35



--------------------------------------------------------------------------------

(vi) at any reasonable time and from time to time, pursuant to prior notice
delivered to the Borrower, permit any Lender, or any agent or representative of
any thereof, to examine and, at such Lender’s expense, make copies of, and
abstracts from the records and books of account of, and visit the properties of,
the Borrower and any Principal Subsidiary and to discuss the affairs, finances
and accounts of the Borrower and any Principal Subsidiary with any of their
respective officers; provided that any non-public information (which has been
identified as such by the Borrower or the applicable Principal Subsidiary)
obtained by any Lender or any of its agents or representatives pursuant to this
clause (vi) shall be treated confidentially by such Person; provided, further,
that such Person may disclose such information to (a) any other party to this
Agreement, its examiners, Affiliates, outside auditors, counsel or other
professional advisors in connection with this Agreement, (b) to any direct,
indirect, actual or prospective counterparty (and its advisor) to any swap,
derivative or securitization transaction related to the obligations under this
Agreement, (c) to any credit insurance provider or (d) if otherwise required to
do so by law or regulatory process (it being understood that, unless prevented
from doing so by any applicable law or governmental authority, such Person shall
use reasonable efforts to notify the Borrower of any demand or request for any
such information promptly upon receipt thereof so that the Borrower may seek a
protective order or take other appropriate action);

(vii) use the proceeds of the Loans to finance the Acquisition and to pay fees
and expenses in connection therewith, but in no event for any purpose that would
be contrary to Sections 4.01(g), (m) or (n); and

(viii) pay, prior to delinquency, all of its federal income taxes and other
material taxes and governmental charges, except to the extent that (a) such
taxes or charges are being contested in good faith and by proper proceedings and
against which adequate reserves are being maintained or (b) failure to pay such
taxes or charges would not reasonably be expected to have a Material Adverse
Effect.

(b) Reporting Requirements. Furnish to the Lenders:

(i) as soon as possible, and in any event within five Business Days after the
occurrence of any Event of Default or Unmatured Event of Default with respect to
the Borrower continuing on the date of such statement, a statement of an
authorized officer of the Borrower setting forth details of such Event of
Default or Unmatured Event of Default and the action which the Borrower proposes
to take with respect thereto;

(ii) as soon as available and in any event within 60 days after the end of each
of the first three quarters of each fiscal year of the Borrower, a copy of the
Borrower’s Quarterly Report on Form 10-Q filed with the Securities and Exchange
Commission with respect to such quarter (or, if the Borrower is not required to
file a Quarterly Report on Form 10-Q, copies of an unaudited consolidated
balance sheet of the Borrower as of the end of such quarter and the related
consolidated statement of operations of the Borrower for the portion of the
Borrower’s fiscal year ending on the last day of such quarter, in each case
prepared in accordance with GAAP, subject to the absence of footnotes and to
year-end adjustments), together with a certificate of an authorized officer of
the Borrower stating that no Event of Default or Unmatured Event of Default has
occurred and is continuing or, if any such Event of Default or Unmatured Event
of Default has occurred and is continuing, a statement as to the nature thereof
and the action which the Borrower proposes to take with respect thereto;

(iii) as soon as available and in any event within 105 days after the end of
each fiscal year of the Borrower, a copy of the Borrower’s Annual Report on Form
10-K filed with the Securities and Exchange Commission with respect to such
fiscal year (or, if the Borrower is not required to file an Annual Report on
Form 10-K, the consolidated balance sheet of the Borrower and its

 

36



--------------------------------------------------------------------------------

subsidiaries as of the last day of such fiscal year and the related consolidated
statements of operations, changes in shareholders’ equity (if applicable) and
cash flows of the Borrower for such fiscal year, certified by
PricewaterhouseCoopers LLP or other certified public accountants of recognized
national standing), together with a certificate of an authorized officer of the
Borrower stating that no Event of Default or Unmatured Event of Default has
occurred and is continuing or, if any such Event of Default or Unmatured Event
of Default has occurred and is continuing, a statement as to the nature thereof
and the action which the Borrower proposes to take with respect thereto;

(iv) concurrently with the delivery of the quarterly and annual reports referred
to in Sections 5.01(b)(ii) and 5.01(b)(iii), a compliance certificate in
substantially the form set forth in Exhibit G, duly completed and signed by the
Chief Financial Officer, Treasurer or an Assistant Treasurer of the Borrower;

(v) except as otherwise provided in clause (ii) or (iii) above, promptly after
the sending or filing thereof, copies of all reports that the Borrower sends to
its security holders generally, and copies of all Reports on Form 10-K, 10-Q or
8-K, and registration statements and prospectuses that the Borrower or any
Subsidiary files with the Securities and Exchange Commission or any national
securities exchange (except to the extent that any such registration statement
or prospectus relates solely to the issuance of securities pursuant to employee
purchase, benefit or dividend reinvestment plans of the Borrower or a
Subsidiary);

(vi) promptly upon becoming aware of the institution of any steps by the
Borrower or any other Person to terminate any Plan, or the failure to make a
required contribution to any Plan if such failure is sufficient to give rise to
a lien under section 430(k) of the Code, or the taking of any action with
respect to a Plan which could result in the requirement that the Borrower
furnish a bond or other security to the PBGC or such Plan, or the occurrence of
any event with respect to any Plan which could result in the incurrence by the
Borrower or any other member of the Controlled Group of any material liability,
fine or penalty, notice thereof and a statement as to the action the Borrower or
such member of the Controlled Group proposes to take with respect thereto;

(vii) promptly upon becoming aware thereof, notice of any change in the Moody’s
Rating, the Fitch Rating or the S&P Rating; and

(viii) such other information respecting the condition, operations or business,
financial or otherwise, of the Borrower or any Subsidiary as any Lender, through
the Administrative Agent, may from time to time reasonably request (including
any information that any Lender reasonably requests in order to comply with its
obligations under any “know your customer” or anti-money laundering laws or
regulations).

The Borrower may provide information, documents and other materials that it is
obligated to furnish to the Administrative Agent pursuant to this
Section 5.01(b) and all other notices, requests, financial statements, financial
and other reports, certificates and other information materials, but excluding
any communication that (i) relates to a request for a Credit Extension,
(ii) relates to the payment of any amount due under this Agreement prior to the
scheduled date therefor or any reduction of the Commitments, (iii) provides
notice of any Event of Default or Unmatured Event of Default or (iv) is required
to be delivered to satisfy any condition precedent to the effectiveness of this
Agreement or any Credit Extension hereunder (any non-excluded communication
described above, a “Communication”), electronically (including by posting such
documents, or providing a link thereto, on the Borrower’s Internet website). Any
document readily available on-line through the “Electronic Data Gathering
Analysis and Retrieval” system (or any successor system thereof) maintained by
the Securities and Exchange Commission (or any succeeding Governmental
Authority), shall be deemed to have been

 

37



--------------------------------------------------------------------------------

furnished to the Administrative Agent for purposes of this Section 5.01(b) when
the Borrower sends to the Administrative Agent notice (which may be by
electronic mail) that such documents are so available. Notwithstanding the
foregoing, the Borrower agrees that, to the extent requested in writing by the
Administrative Agent or any Lender, it will continue to provide “hard copies” of
Communications to the Administrative Agent or such Lender, as applicable.

The Borrower further agrees that the Administrative Agent may make
Communications available to the Lenders by posting such Communications on
Intralinks or a substantially similar electronic transmission system (the
“Platform”).

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE ADMINISTRATIVE AGENT
DOES NOT WARRANT THE ACCURACY OR COMPLETENESS OF ANY COMMUNICATION OR THE
ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIMS LIABILITY FOR ERRORS OR
OMISSIONS IN ANY COMMUNICATION. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY THE ADMINISTRATIVE AGENT IN CONNECTION WITH ANY
COMMUNICATION OR THE PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT HAVE
ANY LIABILITY TO THE BORROWER, ANY LENDER OR ANY OTHER PERSON FOR DAMAGES,
LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF THE
BORROWER’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH
THE INTERNET, EXCEPT TO THE EXTENT SUCH DAMAGES ARE FOUND IN A FINAL
NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED
FROM SUCH PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT. WITHOUT LIMITING THE
FOREGOING, UNDER NO CIRCUMSTANCES SHALL ANY AGENT BE LIABLE FOR ANY INDIRECT,
SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES ARISING OUT OF THE USE OF THE
PLATFORM OR THE BORROWER’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF
COMMUNICATIONS THROUGH THE INTERNET.

Each Lender agrees that notice to it (as provided in the next sentence)
specifying that a Communication has been posted to the Platform shall constitute
effective delivery of such Communication to such Lender for purposes of this
Agreement. Each Lender agrees (i) to notify the Administrative Agent from time
to time of the e-mail address to which the foregoing notice may be sent and
(ii) that such notice may be sent to such e-mail address.

SECTION 5.02. Negative Covenants. The Borrower agrees that so long as any amount
payable by the Borrower hereunder remains unpaid or the Commitments have not
been terminated (except with respect to Section 5.02(a), which shall be
applicable only as of the date hereof and at any time any Loan is outstanding or
is to be made), the Borrower will not, without the written consent of the
Majority Lenders:

(a) Limitation on Liens. Create, incur, assume or suffer to exist, or permit
Genco to create, incur, assume or suffer to exist, any Lien on its property,
revenues or assets, whether now owned or hereafter acquired, except as follows:

(i) Liens imposed by law, such as carriers’, warehousemen’s, landlords’
repairmen’s, materialmen’s and mechanics’ Liens and other similar Liens arising
in the ordinary course of business;

 

38



--------------------------------------------------------------------------------

(ii) Liens for taxes, assessments or governmental charges, levies, or fines
(including such amounts arising under environmental law) on property of the
Borrower or Genco if the same shall not at the time be delinquent or thereafter
can be paid without a material penalty, or are being contested in good faith and
by appropriate proceedings;

(iii) Liens on the capital stock of or any other equity interest in any
Subsidiary (other than (A) Genco and any holding company for Genco and (B) if it
is a Subsidiary, PECO and any holding company for PECO) to secure Nonrecourse
Indebtedness;

(iv) Liens upon or in any property acquired in the ordinary course of business
to secure the purchase price of such property or to secure any obligation
incurred solely for the purpose of financing the acquisition of such property;

(v) Liens existing on property at the time of the acquisition thereof (other
than any such Lien created in contemplation of such acquisition unless permitted
by the preceding clause (iv));

(vi) Liens granted in connection with any financing arrangement for the purchase
of nuclear fuel or the financing of pollution control facilities, limited to the
fuel or facilities so purchased or acquired;

(vii) Liens arising in connection with sales or transfers of, or financing
secured by, accounts receivable or related contracts, provided that any such
sale, transfer or financing shall be on arms’ length terms;

(viii) Liens securing Permitted Obligations and reimbursement obligations in
respect of letters of credit issued to support Permitted Obligations (for the
avoidance of doubt, the Electric Reliability Council of Texas (ERCOT) program
and any other similar agreement or arrangement, including with any Independent
System Operator, are permitted under this clause (viii));

(ix) Permitted Encumbrances;

(x) Liens arising in connection with sale and leaseback transactions entered
into by the Borrower or Genco, but only to the extent that the aggregate
purchase price of all assets sold by the Borrower or Genco during the term of
this Agreement pursuant to such sale and leaseback transactions does not exceed
$1,000,000,000;

(xi) Liens arising out of pledges or deposits under worker’s compensation laws,
unemployment insurance, compensation arrangements, supplemental retirement plans
arising out of pledges or deposits under worker’s compensation laws,
unemployment insurance, compensation arrangements, supplemental retirement plans
or other social security or similar legislation;

(xii) Liens constituting attachment, judgment and other similar Liens arising in
connection with court proceedings to the extent not constituting an Event of
Default under Section 6.01(f);

(xiii) Liens created in the ordinary course of business to secure liability to
insurance carriers and Liens on insurance policies and the proceeds thereof
(whether accrued or not), rights or claims against an insurer or other similar
asset securing insurance premium financings;

 

39



--------------------------------------------------------------------------------

(xiv) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;

(xv) Liens in the nature of rights of setoff, bankers’ liens, revocation,
refund, chargeback, counterclaim, netting of cash amounts or similar rights as
to deposit accounts, commodity accounts or securities accounts or other funds
maintained with a credit or depository institution;

(xvi) Liens consisting of pledges of industrial development, pollution control
or similar revenue bonds in connection with the remarketing of such bonds;

(xvii) Liens created under cash collateralization obligations relating to
defaulting lenders and remedies upon default under credit facilities;

(xviii) Liens arising under leases or subleases, licenses or sublicenses granted
to others that do not materially interfere with the ordinary course of business
of the Borrower or Genco;

(xix) Liens resulting from any restriction on any equity interest (or project
interest, interests in any energy facility (including undivided interests)) of a
Person providing for a breach, termination or default under any owners,
participation, shared facility, joint venture, stockholder, membership, limited
liability company or partnership agreement between such Person and one or more
other holders of equity interest (or project interest, interests in any energy
facility (including undivided interests)) of such Person, to the extent a
security interest or other Lien is created on any such interest as a result
thereof;

(xx) Liens granted on cash or cash equivalents to defease or repay Debt of the
Borrower or Genco no later than 60 days after the creation of such Lien;

(xxi) Liens created in connection with sales, transfers, leases, assignment or
other conveyances or dispositions of assets, including (A) Liens on assets or
securities granted or deemed to arise in connection with and as a result of the
execution, delivery or performance of contracts to purchase or sell such assets
or securities, and (B) rights of first refusal, options or other contractual
rights or obligations to sell, assign or otherwise dispose of any interest
therein; and

(xxii) Liens, other than those described above in this Section 5.02(a), provided
that the aggregate amount of all Debt secured by Liens permitted by this clause
(xxii) shall not exceed in the aggregate at any one time outstanding (A) in the
case of Genco, $100,000,000, and (B) in the case of the Borrower and Genco
collectively, $200,000,000.

(b) Mergers and Consolidations; Disposition of Assets. Merge with or into or
consolidate with or into, or sell, assign, lease or otherwise dispose of
(whether in one transaction or in a series of transactions) all or substantially
all of its assets (whether now owned or hereafter acquired) to any Person or
permit any Principal Subsidiary to do so, except that (i) any Principal
Subsidiary may merge with or into or consolidate with or transfer assets to
Genco or any other Principal Subsidiary, (ii) any Principal Subsidiary may merge
with or into or consolidate with or transfer assets to the Borrower (and the
Borrower may transfer any assets acquired by the Borrower through any such
merger, consolidation or transfer to Genco or any other Principal Subsidiary),
(iii) Genco may merge or consolidate with or into a Subsidiary thereof formed
for the purpose of converting Genco into a corporation and (iv) the Borrower or
any Principal Subsidiary may merge with or into or consolidate with or transfer
assets to any other Person, provided that, in each case, (A) immediately before
and after giving effect thereto, no Event of Default or Unmatured Event of
Default shall have occurred and be continuing

 

40



--------------------------------------------------------------------------------

(except in the case where any Principal Subsidiary may merge with or into or
consolidate with or transfer assets to any other Principal Subsidiary), (B) in
the case of any such merger, consolidation or transfer of assets to which the
Borrower is a party, either (x) the Borrower shall be the surviving entity or
transferee (as applicable), or (y) the surviving entity or transferee (as
applicable), shall be an Eligible Successor and shall have assumed all of the
obligations of the Borrower under this Agreement pursuant to a written
instrument in form and substance satisfactory to the Administrative Agent, and
the Administrative Agent shall have received an opinion of counsel in form and
substance satisfactory to it as to the enforceability of such obligations
assumed and (C) subject to clause (B) above, in the case of any such merger,
consolidation or transfer of assets to which any Principal Subsidiary is a
party, a Principal Subsidiary shall be the surviving entity or transferee (as
applicable).

(c) Interest Coverage Ratio. Permit the Interest Coverage Ratio as of the last
day of any fiscal quarter of the Borrower to be less than 2.50 to 1.0.

(d) Continuation of Businesses. Engage, or permit any Subsidiary to engage, in
any line of business which is material to the Borrower and its Subsidiaries,
taken as a whole, other than businesses engaged in by the Borrower and its
Subsidiaries as of the date hereof and reasonable extensions thereof.

(e) Capital Structure. Fail at any time to own, free and clear of all Liens,
100% of the issued and outstanding equity interests of Genco (or of a holding
company which owns, free and clear of all Liens, 100% of the issued and
outstanding equity interests of Genco).

(f) Restrictive Agreements. Permit Genco or any holding company for Genco to,
directly or indirectly, enter into, incur or permit to exist any agreement or
other contractual arrangement that prohibits, restricts or imposes any condition
upon the ability of Genco to declare or pay dividends to the Borrower (or, if
applicable, to its holding company).

ARTICLE VI

EVENTS OF DEFAULT

SECTION 6.01. Events of Default. If any of the following events shall occur and
be continuing (any such event an “Event of Default”):

(a) The Borrower shall fail to pay (i) any principal of any Loan when the same
becomes due and payable or (ii) any interest on any Loan or any other amount
payable by the Borrower hereunder within three Business Days after the same
becomes due and payable; or

(b) Any representation or warranty made by the Borrower herein or by the
Borrower (or any of its officers) pursuant to the terms of this Agreement shall
prove to have been incorrect or misleading in any material respect when made; or

(c) The Borrower shall fail to perform or observe (i) any term, covenant or
agreement contained in Section 5.01(a)(vii), Section 5.01(b)(i) or Section 5.02
or (ii) any other term, covenant or agreement contained in this Agreement on its
part to be performed or observed if the failure to perform or observe such other
term, covenant or agreement shall remain unremedied for 30 days after written
notice thereof shall have been given to the Borrower by the Administrative Agent
(which notice shall be given by the Administrative Agent at the written request
of any Lender); or

 

41



--------------------------------------------------------------------------------

(d) The Borrower or any Principal Subsidiary shall fail to pay any principal of
or premium or interest on any Debt that is outstanding in a principal amount in
excess of $100,000,000 in the aggregate (but excluding Debt hereunder and
Nonrecourse Indebtedness) when the same becomes due and payable (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise), and
such failure shall continue after the applicable grace period, if any, specified
in the agreement or instrument relating to such Debt; or any other event shall
occur or condition shall exist under any agreement or instrument relating to any
such Debt and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or to permit the acceleration of, the maturity of
such Debt; or any such Debt shall be declared to be due and payable, or required
to be prepaid (other than by a regularly scheduled required prepayment), prior
to the stated maturity thereof, other than any acceleration of any Debt secured
by equipment leases or fuel leases of the Borrower or a Principal Subsidiary as
a result of the occurrence of any event requiring a prepayment (whether or not
characterized as such) thereunder, which prepayment will not result in a
Material Adverse Change; or

(e) The Borrower or any Principal Subsidiary shall generally not pay its debts
as such debts become due, or shall admit in writing its inability to pay its
debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against the Borrower or
any Principal Subsidiary seeking to adjudicate it as bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee,
custodian or other similar official for it or for any substantial part of its
property and, in the case of any such proceeding instituted against it (but not
instituted by it), either such proceeding shall remain undismissed or unstayed
for a period of 60 days, or any of the actions sought in such proceeding
(including the entry of an order for relief against, or the appointment of a
receiver, trustee, custodian or other similar official for, it or for any
substantial part of its property) shall occur; or the Borrower or any Principal
Subsidiary shall take any corporate or limited liability company action to
authorize or to consent to any of the actions set forth above in this
Section 6.01(e); or

(f) One or more judgments or orders for the payment of money in an aggregate
amount exceeding $100,000,000 (excluding any such judgments or orders to the
extent covered by insurance, subject to any customary deductible, and under
which the applicable insurance carrier has not denied coverage) shall be
rendered against the Borrower or any Principal Subsidiary and either
(i) enforcement proceedings shall have been commenced by any creditor upon such
judgment or order or (ii) there shall be any period of 30 consecutive days
during which a stay of enforcement of such judgment or order, by reason of a
pending appeal or otherwise, shall not be in effect; or

(g) (i) Any Reportable Event that the Majority Lenders determine in good faith
is reasonably likely to result in the termination of any Single Employer Plan or
in the appointment by the appropriate United States District Court of a trustee
to administer a Single Employer Plan shall have occurred and be continuing 60
days after written notice to such effect shall have been given to the Borrower
by the Administrative Agent; (ii) any Single Employer Plan shall be terminated;
(iii) a Trustee shall be appointed by an appropriate United States District
Court to administer any Single Employer Plan; (iv) the PBGC shall institute
proceedings to terminate any Single Employer Plan or to appoint a trustee to
administer any Single Employer Plan; or (v) the Borrower or any other member of
the Controlled Group withdraws from any Multiemployer Plan; provided that on the
date of any event described in clauses (i) through (v) above, the Unfunded
Liabilities of the applicable Plan exceed $100,000,000; and provided, further,
that no event described in this Section 6.01(g) that arises out of the
institution by or against any ComEd Entity of any bankruptcy, insolvency or
similar proceeding shall constitute an Event of Default unless 15 days shall
have elapsed after the Majority Lenders have reasonably determined, and notified
the

 

42



--------------------------------------------------------------------------------

Borrower in writing, that such event has had or is reasonably likely to have a
Material Adverse Effect (disregarding, solely for purposes of this
Section 6.01(g), the proviso to clause (i) of the definition of Material Adverse
Effect);

then, and in any such event, the Administrative Agent shall at the request, or
may with the consent, of the Majority Lenders, by notice to the Borrower, (i) at
any time prior to the Closing Date during which an Event of Default pursuant to
Section 6.01(a) has occurred and is continuing, declare the respective
Commitments of the Lenders to be terminated, whereupon the same shall forthwith
terminate, and/or (ii) at any time following the Closing Date during which any
Event of Default has occurred and is continuing, declare the outstanding
principal amount of the Loans, all interest thereon and all other amounts
payable under this Agreement by the Borrower to be forthwith due and payable,
whereupon the outstanding principal amount of the Loans, all such interest and
all such other amounts shall become and be forthwith due and payable, without
presentment, demand, protest or further notice of any kind, all of which are
hereby expressly waived by the Borrower; provided that (notwithstanding the
foregoing) in the event of an Event of Default under Section 6.01(e), (A) the
respective Commitments of the Lenders shall automatically be terminated and
(B) the outstanding principal amount of all Loans, all interest thereon and all
other amounts payable by the Borrower hereunder shall automatically and
immediately become due and payable, without presentment, demand, protest or any
notice of any kind, all of which are hereby expressly waived by the Borrower.

ARTICLE VII

THE AGENTS

SECTION 7.01. Authorization and Action. Each Lender hereby appoints and
authorizes the Administrative Agent to take such action as administrative agent
on its behalf and to exercise such powers under this Agreement as are delegated
to the Administrative Agent by the terms hereof, together with such powers as
are reasonably incidental thereto. As to any matters not expressly provided for
by this Agreement (including enforcement or collection of the obligations of the
Borrower hereunder), the Administrative Agent shall not be required to exercise
any discretion or take any action, but shall be required to act or to refrain
from acting (and shall be fully protected in so acting or refraining from
acting) upon the instructions of the Majority Lenders, and such instructions
shall be binding upon all Lenders; provided that the Administrative Agent shall
not be required to take any action which exposes the Administrative Agent to
personal liability or which is contrary to this Agreement or applicable law. The
Administrative Agent agrees to give to each Lender prompt notice of each notice
given to it by the Borrower pursuant to the terms of this Agreement.

SECTION 7.02. Administrative Agent’s Reliance, Etc. Neither the Administrative
Agent nor any of its directors, officers, agents or employees shall be liable
for any action taken or omitted to be taken by it or them under or in connection
with this Agreement, except for its or their respective own gross negligence or
willful misconduct as determined in a final non-appealable order of a court of
competent jurisdiction. Without limiting the generality of the foregoing:
(i) the Administrative Agent may consult with legal counsel (including counsel
for the Borrower), independent public accountants and other experts selected by
it and shall not be liable for any action taken or omitted to be taken in good
faith by it in accordance with the advice of such counsel, accountants or
experts; (ii) the Administrative Agent makes no warranty or representation to
any Lender and shall not be responsible to any Lender for any statements,
warranties or representations (whether written or oral) made in or in connection
with this Agreement; (iii) the Administrative Agent shall not have any duty to
ascertain or to inquire as to the performance or observance of any of the terms,
covenants or conditions of this Agreement on the part of the Borrower or to
inspect the property (including the books and records) of the Borrower; (iv) the
Administrative Agent shall not be responsible to any Lender for the due
execution, legality, validity,

 

43



--------------------------------------------------------------------------------

enforceability, genuineness, sufficiency or value of this Agreement or any other
instrument or document furnished pursuant hereto; and (v) the Administrative
Agent shall not incur any liability under or in respect of this Agreement by
acting upon any notice, consent, certificate or other instrument or writing
(which may be by facsimile) believed by it to be genuine and signed or sent by
the proper party or parties.

SECTION 7.03. Administrative Agent and Affiliates. With respect to its
Commitment, Loans and other rights and obligations hereunder in its capacity as
a Lender, Barclays shall have the same rights and powers under this Agreement as
any other Lender and may exercise the same as though it were not the
Administrative Agent; and the term “Lender” or “Lenders” shall include Barclays
in its individual capacity. Barclays and its affiliates may accept deposits
from, lend money to, act as trustee under indentures of, and generally engage in
any kind of business with, the Borrower, any Affiliate thereof and any Person
who may do business with or own securities of the Borrower or any such
Affiliate, all as if it were not Administrative Agent and without any duty to
account therefor to the Lenders.

SECTION 7.04. Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on the financial statements referred to in Section 4.01(e) and
such other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement.

SECTION 7.05. Indemnification. The Lenders agree to indemnify the Administrative
Agent (to the extent not reimbursed by the Borrower), ratably according to their
respective Pro Rata Shares, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by, or asserted against the Administrative Agent in any way
relating to or arising out of this Agreement or any action taken or omitted by
the Administrative Agent under this Agreement, provided that no Lender shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from the Administrative Agent’s gross negligence or willful misconduct as
determined in a final non-appealable order of a court of competent jurisdiction.
Without limiting the foregoing, each Lender agrees to reimburse the
Administrative Agent promptly upon demand for its Pro Rata Share of any
out-of-pocket expenses (including reasonable counsel fees) incurred by the
Administrative Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, to the extent that such
expenses are reimbursable by the Borrower but for which the Administrative Agent
is not reimbursed by the Borrower.

SECTION 7.06. Successor Administrative Agent. The Administrative Agent may
resign at any time by giving written notice thereof to the Lenders and the
Borrower. Upon any such resignation, the Majority Lenders shall have the right
to appoint a successor Administrative Agent. If no successor Administrative
Agent shall have been so appointed by the Majority Lenders, and shall have
accepted such appointment, within 30 days after the retiring Administrative
Agent’s giving of notice of resignation or the Majority Lenders’ removal of the
retiring Administrative Agent, then the retiring Administrative Agent may, on
behalf of the Lenders, appoint a successor Administrative Agent, which shall be
a commercial bank described in clause (i) or (ii) of the definition of “Eligible
Assignee” having a combined capital and surplus of at least $500,000,000.
Whether or not a successor has been appointed, such resignation shall become
effective in accordance with such notice on such effective date, where (i) the
retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and (ii) all payments, communications and determinations
provided to be made by, to or through the Administrative

 

44



--------------------------------------------------------------------------------

Agent shall instead be made by or to each Lender directly, until such time, if
any, as the Majority Lenders appoint a successor Administrative Agent as
provided for above. Upon the acceptance of any appointment as Administrative
Agent hereunder by a successor Administrative Agent, such successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations under this Agreement. After any retiring Administrative Agent’s
resignation hereunder as Administrative Agent, the provisions of this Article
VII shall inure to its benefit as to any actions taken or omitted to be taken by
it while it was Administrative Agent under this Agreement. Notwithstanding the
foregoing, if no Event of Default under Section 6.01(a) or (e) shall have
occurred and be continuing, then no successor Administrative Agent shall be
appointed under this Section 7.06 without the prior written consent of the
Borrower, which consent shall not be unreasonably withheld or delayed.

SECTION 7.07. Syndication Agent, Joint Lead Arrangers and Joint Bookrunners. The
titles “Syndication Agent”, “Joint Lead Arrangers” and “Joint Bookrunners”
(each, in such capacity or capacities, a “Titled Person”) are purely honorific,
and no Person designated as a Titled Person shall have any duties or
responsibilities in such capacity and no Titled Person shall have or be deemed
to have any fiduciary relationship with any Lender or with the Borrower or any
of its Affiliates.

ARTICLE VIII

MISCELLANEOUS

SECTION 8.01. Amendments, Etc. Subject to Section 2.16, no amendment or waiver
of any provision of this Agreement, nor consent to any departure by the Borrower
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Majority Lenders and, in the case of an amendment, the
Borrower, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided that no
amendment, waiver or consent shall, unless in writing and signed by all Lenders,
do any of the following: (a) waive or amend any of the conditions specified in
Sections 3.01 or 3.02, (b) increase or extend the Commitments of the Lenders or
subject the Lenders to any additional obligations, (c) reduce the principal of,
or interest on, any Loan or any fees or other amounts payable hereunder,
(d) postpone any date fixed for any payment of principal of, or interest on, any
Loan or any fees or other amounts payable hereunder, (e) change the percentage
of the Commitments or of the aggregate unpaid principal amount of the Loans, or
the number of Lenders, that shall be required for the Lenders or any of them to
take any action hereunder or the definition of Majority Lenders, (f) amend this
Section 8.01 or (g) waive or amend any provision regarding pro rata sharing or
otherwise relates to the distribution of payments among Lenders; provided,
further, that no amendment, waiver or consent shall, unless in writing and
signed by the Administrative Agent, in addition to the Lenders required above to
take such action, affect the rights or duties of the Administrative Agent under
this Agreement. Notwithstanding the foregoing or any other provision of this
Agreement, in the event that the terms of this Agreement are required to be
modified as specified in the applicable provisions of the Arrangers Fee Letter,
then this Agreement shall be deemed modified (to the extent not adverse to the
Lenders) in accordance therewith, effective immediately upon written notice
thereof being given by the Administrative Agent to the Borrower and the Lenders
and without requiring any other action to be taken hereunder.

SECTION 8.02. Notices, Etc. All notices and other communications provided for
hereunder shall be in writing (including facsimile transmission) and mailed,
sent by facsimile or delivered, if to the Borrower, at 10 S. Dearborn, 52nd
Floor, Chicago, IL 60603, Attention: Stacie M. Frank, facsimile: (312) 394-4082;
if to any Lender, at its Domestic Lending Office specified in its Administrative
Questionnaire or in the Assignment and Assumption pursuant to which it became a
Lender; and if to the

 

45



--------------------------------------------------------------------------------

Administrative Agent, at its address at 745 Seventh Avenue, 27th Floor, New
York, NY 10019, Attention: Nina Guinchard, facsimile: (212) 526-5115 or, as to
each party, at such other address as shall be designated by such party in a
written notice to the other parties. All such notices and communications shall
be effective (a) if mailed, three Business Days after being deposited in the
U.S. mail, postage prepaid, (b) if sent by facsimile, when such facsimile is
sent (except that if not sent during normal business hours for the recipient,
such facsimile shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient), and (c) otherwise, when delivered,
except that notices and communications to the Administrative Agent pursuant to
Article II or VII shall not be effective until received by the Administrative
Agent.

SECTION 8.03. No Waiver; Remedies. No failure on the part of any Lender or the
Administrative Agent to exercise, and no delay in exercising, any right
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any such right preclude any other or further exercise thereof or the
exercise of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

SECTION 8.04. Costs and Expenses; Indemnification.

(a) The Borrower agrees to pay on demand all reasonable and documented
out-of-pocket costs and expenses incurred by the Administrative Agent and the
Joint Lead Arrangers in connection with the preparation, execution, delivery,
administration (including the charges of electronic loan administration
platforms), syndication, modification, waiver and amendment of this Agreement
and the other documents to be delivered hereunder, including the reasonable
fees, charges and out-of-pocket expenses of one counsel for the Administrative
Agent and the Joint Lead Arrangers with respect thereto and with respect to
advising the Administrative Agent and the Joint Lead Arrangers as to their
respective rights and responsibilities under this Agreement. The Borrower
further agrees to pay on demand all reasonable and documented out-of-pocket
costs and expenses, if any (including the reasonable fees, disbursements and
other charges of one counsel plus one specialist counsel in any applicable
specialty and, solely in the case of an actual or potential conflict of
interest, of one additional counsel and if reasonable and necessary, one local
counsel plus one specialist counsel in, respectively each jurisdiction or
applicable specialty to the affected Person), incurred by the Administrative
Agent or any Lender in connection with the collection and enforcement (whether
through negotiations, legal proceedings or otherwise) of the Borrower’s
obligations under this Agreement and the other documents to be delivered by the
Borrower hereunder or in connection herewith, including reasonable counsel fees
and expenses in connection with the enforcement of rights under this
Section 8.04(a).

(b) If any payment of principal of, or any conversion of, any Eurodollar Loan is
made other than on the last day of the Interest Period for such Loan, as a
result of a payment or conversion pursuant to Section 2.10 or 2.12 or
acceleration of the maturity of the Loans pursuant to Section 6.01 or for any
other reason, the Borrower shall, upon demand by any Lender (with a copy of such
demand to the Administrative Agent), pay to the Administrative Agent for the
account of such Lender any amount required to compensate such Lender for any
additional loss, cost or expense which it may reasonably incur as a result of
such payment or conversion, including any loss, cost or expense incurred by
reason of the liquidation or reemployment of deposits or other funds acquired by
any Lender to fund or maintain such Loan.

(c) The Borrower agrees to indemnify and hold each Lender, each Agent, each
Joint Lead Arranger and each of their respective Affiliates, officers, trustees,
shareholders, representatives, attorneys, controlling Persons, partners,
directors, advisors, agents and employees (each, an “Indemnified Person”)
harmless from and against any action, suit, proceeding (including any
investigation or inquiry), claim, damage, loss, liability, cost or expense
(including the reasonable fees, disbursements and other

 

46



--------------------------------------------------------------------------------

charges of one counsel to all Indemnified Persons and, solely in the case of an
actual or potential conflict of interest, of one additional counsel to each
group of similarly situated affected Indemnified Persons, and if reasonable and
necessary, one local counsel in each jurisdiction plus one specialist counsel in
each applicable specialty approved by the Borrower), whether or not such
Indemnified Person is named as a party to any proceeding or is otherwise
subjected to judicial or legal process arising from any such proceeding, that
any of them may pay or incur arising out of or relating to this Agreement or the
transactions contemplated hereby, or the use by the Borrower or any Subsidiary
of the proceeds of any Loan; provided that the Borrower shall not be liable for
any portion of any such claim, damage, loss, liability, cost or expense
resulting from (i) such Indemnified Person’s or any of its Affiliates’ or
Related Parties’ bad faith, gross negligence or willful misconduct, (ii) any
material breach of the obligations of such Indemnified Person or any of its
Affiliates or Related Parties under this Agreement or any Fee Letter or
(iii) any dispute among Indemnified Persons that does not involve any act or
omission by the Borrower or its Subsidiaries (other than claims against any
Agent or any Joint Lead Arranger in their respective capacities as such, but
subject to clause (i) above), in each case as determined in a final
non-appealable order of a court of competent jurisdiction. The Borrower’s
obligations under this Section 8.04(c) shall survive the repayment of all
amounts owing by the Borrower to the Lenders and the Administrative Agent under
this Agreement and the termination of the Commitments and this Agreement. If and
to the extent that the obligations of the Borrower under this Section 8.04(c)
are unenforceable for any reason, the Borrower agrees to make the maximum
contribution to the payment and satisfaction thereof which is permissible under
applicable law. This Section 8.04(c) shall not apply with respect to Taxes other
than any Taxes that represent losses or damages arising from any non-Tax claim.
In the case of an investigation, litigation or proceeding to which the indemnity
in this paragraph applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by the Borrower, any of the
Borrower’s equityholders, Affiliates or creditors, an Indemnified Person or any
other person or entity, whether or not an Indemnified Person is otherwise a
party thereto. For purposes of this Section 8.04(c), the term “Related Party”
means, with respect to any Person, (a) any controlling Person, controlled
Affiliate or Subsidiary of such Person, (b) the respective directors, officers
or employees of such Person or any of its Subsidiaries, controlled Affiliates or
controlling Persons and (c) the respective agents of such Person or any of its
Subsidiaries, controlled Affiliates or controlling Persons.

SECTION 8.05. Right of Set-off. Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the
Administrative Agent to declare the Loans due and payable pursuant to the
provisions of Section 6.01, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other indebtedness at any
time owing by such Lender or Affiliate to or for the credit or the account of
the Borrower against any and all of the obligations of the Borrower now or
hereafter existing under this Agreement, whether or not such Lender shall have
made any demand under this Agreement and although such obligations may be
unmatured. Each Lender agrees to notify the Borrower promptly after any such
set-off and application made by such Lender or Affiliate thereof, provided that
the failure to give such notice shall not affect the validity of such set-off
and application. The rights of each Lender under this Section 8.05 are in
addition to other rights and remedies (including other rights of set-off) that
such Lender may have.

SECTION 8.06. Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the Borrower, the Agents and each Lender and their respective
successors and assigns, provided that (except as permitted by
Section 5.02(b)(iii)) the Borrower shall not have the right to assign rights
hereunder or any interest herein without the prior written consent of all
Lenders.

 

47



--------------------------------------------------------------------------------

SECTION 8.07. Assignments and Participations.

(a) Each Lender may, with the prior written consent (except as set forth below)
of the Borrower and the Administrative Agent (which consents shall not be
unreasonably withheld or delayed), and if demanded by the Borrower pursuant to
Section 8.07(g) shall to the extent required by such Section, assign to one or
more banks or other entities all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
owing to it); provided that (i) each such assignment shall be of a constant, and
not a varying, percentage of all of the assigning Lender’s rights and
obligations under this Agreement, (ii) the Commitment Amount or Loans, as
applicable, of the assigning Lender being assigned pursuant to each such
assignment (determined as of the date of the Assignment and Assumption with
respect to such assignment) shall in no event be less than $5,000,000 or, if
less, the entire amount of such Lender’s Commitment, and shall be an integral
multiple of $1,000,000 or such Lender’s entire Commitment, or Loan, as
applicable, (iii) each such assignment shall be to an Eligible Assignee,
(iv) the parties to each such assignment shall execute and deliver to the
Administrative Agent, for its acceptance and recording in the Register, an
Assignment and Assumption, together with a processing and recordation fee of
$3,500 (which shall be payable by one or more of the parties to the Assignment
and Assumption, and not by the Borrower (except in the case of a demand under
Section 8.07(g)), and shall not be payable if the assignee is a Federal Reserve
Bank), (v) the consent of the Borrower shall not be required after the
occurrence and during the continuance of any Event of Default and (vi) the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within 10
Business Days after having received written notice thereof. Upon such execution,
delivery, acceptance and recording, from and after the effective date specified
in each Assignment and Assumption, (x) the assignee thereunder shall be a party
hereto and, to the extent that rights and obligations hereunder have been
assigned to it pursuant to such Assignment and Assumption, have the rights and
obligations of a Lender hereunder and (y) the Lender assignor thereunder shall,
to the extent that rights and obligations hereunder have been assigned by it
pursuant to such Assignment and Assumption, relinquish its rights and be
released from its obligations under this Agreement and, in the case of an
Assignment and Assumption covering all or the remaining portion of an assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto (although an assigning Lender shall continue to be entitled to
indemnification pursuant to Section 8.04(c)). Notwithstanding anything contained
in this Section 8.07(a) to the contrary, (A) the consent of the Borrower and the
Administrative Agent shall not be required with respect to any assignment by any
Lender to an Affiliate of such Lender or to another Lender or to an Approved
Fund, and (B) any Lender may at any time, without the consent of the Borrower or
the Administrative Agent, and without any requirement to have an Assignment and
Assumption executed, assign all or any part of its rights under this Agreement
to a Federal Reserve Bank or other central bank having jurisdiction over such
Lender provided that no such assignment shall release the transferor Lender from
any of its obligations hereunder.

For the purposes of this Section 8.07(a), the term “Approved Fund” has the
following meaning:

“Approved Fund” means any Person (other than a natural Person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

(b) By executing and delivering an Assignment and Assumption, the Lender
assignor thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Assumption, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other instrument or document furnished pursuant
hereto; (ii) such assigning Lender makes no representation or warranty and
assumes no

 

48



--------------------------------------------------------------------------------

responsibility with respect to the financial condition of the Borrower or the
performance or observance by the Borrower of any of its obligations under this
Agreement or any other instrument or document furnished pursuant hereto;
(iii) such assignee confirms that it has received a copy of this Agreement,
together with copies of the financial statements referred to in Section 4.01(e)
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into such Assignment and
Assumption; (iv) such assignee will, independently and without reliance upon the
Administrative Agent, such assigning Lender or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement; (v) such assignee confirms that it is an Eligible Assignee;
(vi) such assignee appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers under this Agreement
as are delegated to the Administrative Agent by the terms hereof, together with
such powers as are reasonably incidental thereto; and (vii) such assignee agrees
that it will perform in accordance with their terms all of the obligations which
by the terms of this Agreement are required to be performed by it as a Lender.

(c) The Administrative Agent shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain at its address referred to in
Section 8.02 a copy of each Assignment and Assumption delivered to and accepted
by it and a register for the recordation of the names and addresses of the
Lenders and the Commitment Amount of, and principal amount of the Loans owing
to, each Lender from time to time (the “Register”). The entries in the Register
shall be conclusive and binding for all purposes, absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Borrower or any
Lender (but only, in the case of a Lender, at the Administrative Agent’s
aforesaid address and with respect to any entry relating to such Lender’s
Commitments and Loans), at any reasonable time and from time to time upon
reasonable prior notice.

(d) Upon its receipt of an Assignment and Assumption executed by an assigning
Lender and an assignee representing that it is an Eligible Assignee, the
Administrative Agent shall, if such Assignment and Assumption has been completed
and is in substantially the form of Exhibit A (including any necessary consents
of the Administrative Agent and the Borrower), (i) accept such Assignment and
Assumption, (ii) record the information contained therein in the Register and
(iii) give prompt notice thereof to the Borrower.

(e) Any Lender may, without the consent of the Borrower or the Administrative
Agent, sell participations to one or more banks or other entities (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged; (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations; and (C) the Borrower,
the Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 8.01 that affects such Participant.
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.11, 2.14 and 8.04(b) (subject to the requirements and limitations
therein, including the requirements under Section 2.14(f) (it being understood
that the documentation required under Section 2.14(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees

 

49



--------------------------------------------------------------------------------

to be subject to the provisions of Sections 2.15 and 8.07(g) as if it were an
assignee under paragraph (b) of this Section; and (B) shall not be entitled to
receive any greater payment under Sections 2.11 or 2.14, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section 8.05 as though it were a Lender,
provided such Participant agrees to be subject to Section 2.15 as though it were
a Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Loans
or its other obligations hereunder) except to the extent that such disclosure is
necessary to establish that such Commitment, Loan, or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.

(f) Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 8.07, disclose to
the assignee or participant or proposed assignee or participant, any information
relating to the Borrower furnished to such Lender by or on behalf of the
Borrower; provided that, prior to any such disclosure, the assignee or
participant or proposed assignee or participant shall agree to preserve the
confidentiality of any confidential information relating to the Borrower
received by it from such Lender (subject to customary exceptions regarding
regulatory requirements, compliance with legal process and other requirements of
law).

(g) If any Lender (i) shall make demand for payment under Section 2.11(a),
2.11(b) or 2.14, (ii) shall deliver any notice to the Administrative Agent
pursuant to Section 2.12 resulting in the suspension of certain obligations of
the Lenders with respect to Eurodollar Loans, (iii) does not consent to an
amendment or waiver that requires the consent of all Lenders and has been
approved by the Majority Lenders, or (iv) is a Defaulting Lender, then (A) in
the case of clause (i), within 60 days after such demand (if, but only if, the
payment demanded under Section 2.11(a), 2.11(b) or 2.14 has been made by the
Borrower), (B) in the case of clause (ii), within 60 days after such notice (if
such suspension is still in effect), (C) in the case of clause (iii), within 60
days after the date the Majority Lenders approve the applicable amendment or
waiver, or (D) in the case of clause (v), at any time so long as such Lender
continues to be a Defaulting Lender, as the case may be, the Borrower may demand
that such Lender assign, at the Borrower’s sole expense and effort, in
accordance with this Section 8.07 to one or more Eligible Assignees designated
by the Borrower and reasonably acceptable to the Administrative Agent all (but
not less than all) of such Lender’s rights and obligations hereunder within the
next succeeding 30 days; provided that such Lender shall have received payment
of an amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts). If any such Eligible
Assignee designated by the Borrower shall fail to consummate such assignment on
terms acceptable to such Lender, or if the Borrower shall fail to designate any
such Eligible Assignee for all of such Lender’s Commitment and Loans, then such
Lender may (but shall not be required to) assign such Commitment and Loans to
any other Eligible Assignee in accordance with this Section 8.07 during such
period. No replacement of a Defaulting Lender pursuant to this Section 8.07(g)
shall be deemed to be a waiver of any right that the Borrower, the
Administrative Agent, or any other Lender may have against such Defaulting
Lender. In the event that a Lender assigns any Eurodollar Loans pursuant to this
Section 8.07(g), such assignment shall be deemed to be a prepayment by the
Borrower of such Eurodollar Loans for purposes of Section 8.04(b).

 

50



--------------------------------------------------------------------------------

(h) [Reserved].

(i) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Bank”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Bank to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Loan that such Granting Bank would otherwise be obligated to
make pursuant to this Agreement; provided that (i) nothing herein shall
constitute a commitment by any SPC to make any Loan, (ii) if an SPC elects not
to exercise such option or otherwise fails to provide all or any part of such
Loan, the Granting Bank shall be obligated to make such Loan pursuant to the
terms hereof. The making of a Loan by an SPC hereunder shall utilize the
Commitment of the Granting Bank to the same extent, and as if, such Loan were
made by such Granting Bank. Each party hereto hereby agrees that no SPC shall be
liable for any indemnity or similar payment obligation under this Agreement (all
liability for which shall remain with the Granting Bank). In furtherance of the
foregoing, each party hereto hereby agrees (which agreement shall survive the
termination of this Agreement) that, prior to the date that is one year and one
day after the payment in full of all outstanding commercial paper or other
senior indebtedness of any SPC, it will not institute against, or join any other
person in instituting against, such SPC any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings under the laws of the United
States or any State thereof. In addition, notwithstanding anything to the
contrary contained in this Section 8.07, any SPC may (i) with notice to, but
without the prior written consent of, the Borrower and the Administrative Agent
and without paying any processing fee therefor, assign all or a portion of its
interests in any Loan to the Granting Bank or to any financial institution
(consented to by the Borrower and Administrative Agent, which consents shall be
unreasonably withheld or delayed) providing liquidity and/or credit support to
or for the account of such SPC to support the funding or maintenance of Loans
and (ii) disclose on a confidential basis any non-public information relating to
its Loans to any rating agency, commercial paper dealer or provider of any
surety, guarantee or credit or liquidity enhancement to such SPC. This
Section 8.07(i) may not be amended in any manner which adversely affects a
Granting Bank or an SPC without the written consent of such Granting Bank or
SPC.

SECTION 8.08. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK; PROVIDED, HOWEVER, THAT
(I) THE INTERPRETATION OF THE DEFINITION OF TARGET MATERIAL ADVERSE EFFECT AND
WHETHER OR NOT A TARGET MATERIAL ADVERSE EFFECT HAS OCCURRED, (II) THE
DETERMINATION OF THE ACCURACY OF ANY TARGET REPRESENTATIONS AND WHETHER AS A
RESULT OF ANY INACCURACY THEREOF THE BORROWER OR ITS AFFILIATES HAVE THE RIGHT
TO TERMINATE ITS (OR THEIR) OBLIGATIONS UNDER THE ACQUISITION AGREEMENT, OR TO
DECLINE TO CONSUMMATE THE ACQUISITION PURSUANT TO THE ACQUISITION AGREEMENT AND
(III) THE DETERMINATION OF WHETHER THE ACQUISITION HAS BEEN CONSUMMATED IN
ACCORDANCE WITH THE TERMS OF THE ACQUISITION AGREEMENT, IN EACH CASE, SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED SOLELY IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF DELAWARE, WITHOUT REGARD TO ANY OTHER PRINCIPLES OF CONFLICTS OF
LAWS.

SECTION 8.09. Consent to Jurisdiction; Certain Waivers. (a) THE BORROWER HEREBY
IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF
NEW YORK AND ANY UNITED STATES DISTRICT COURT

 

51



--------------------------------------------------------------------------------

SITTING THE BOROUGH OF MANHATTAN IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT AND THE BORROWER HEREBY IRREVOCABLY AGREES THAT ALL
CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN
ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE
AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT
OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE
RIGHT OF THE ADMINISTRATIVE AGENT OR ANY LENDER TO BRING PROCEEDINGS AGAINST THE
BORROWER IN THE COURTS OF ANY OTHER JURISDICTION.

(b) EXCEPT AS PROHIBITED BY LAW, EACH PARTY HERETO HEREBY WAIVES ANY RIGHT IT
MAY HAVE TO CLAIM OR RECOVER IN ANY LITIGATION ARISING OUT OF OR RELATING TO
THIS AGREEMENT ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY
DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES; PROVIDED THAT THE
FOREGOING SHALL NOT LIMIT THE BORROWER’S INDEMNITY AND REIMBURSEMENT OBLIGATIONS
UNDER SECTION 8.04(C).

SECTION 8.10. Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 8.11. Execution in Counterparts; Integration. This Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. This Agreement constitutes the entire agreement and understanding
among the parties hereto and supersedes all prior and contemporaneous agreements
and understandings, oral or written, relating to the subject matter hereof.

SECTION 8.12. USA PATRIOT ACT NOTIFICATION. The following notification is
provided to the Borrower pursuant to Section 326 of the PATRIOT Act:

IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the
government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify, and record
information that identifies each person or entity that opens an account,
including any deposit account, treasury management account, loan, other
extension of credit, or other financial services product. What this means for
the Borrower: When the Borrower opens an account, the Administrative Agent and
the Lenders will ask for the Borrower’s name, tax identification number and
business address and other information that will allow the Administrative Agent
and the Lenders to identify the Borrower. The Administrative Agent and the
Lenders may also ask to see the Borrower’s legal organizational documents or
other identifying documents.

 

52



--------------------------------------------------------------------------------

SECTION 8.13. No Advisory or Fiduciary Responsibility. In connection with all
aspects of the transactions contemplated hereby (including in connection with
any amendment, waiver or other modification hereof), the Borrower acknowledges
and agrees, and acknowledges its Affiliates’ understanding, that: (i) (A) the
arranging and other services regarding this Agreement provided by the
Administrative Agent, the other Agents, the Joint Lead Arrangers and the Lenders
are arm’s-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the Administrative Agent, the other Agents, the
Joint Lead Arrangers and the Lenders on the other hand, (B) the Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (C) the Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby; (ii) (A) the Administrative Agent, each other Agent, each
Joint Lead Arranger and each Lender is and has been acting solely as a principal
and, except as expressly agreed in writing by the relevant parties, has not
been, is not, and will not be acting as an advisor, agent or fiduciary for the
Borrower or any of its Affiliates, or any other Person and (B) none of the
Administrative Agent, any other Agent, any Joint Lead Arranger nor any Lender
has any obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein; and (iii) the Administrative Agent, the other Agents, the Joint Lead
Arrangers and the Lenders and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Borrower and its Affiliates, and neither the Administrative Agent, any other
Agent, any Joint Lead Arranger nor any Lender has any obligation to disclose any
of such interests to the Borrower or its Affiliates. To the fullest extent
permitted by law, the Borrower hereby waives and releases any claims that it may
have against the Administrative Agent, the other Agents, the Joint Lead
Arrangers and the Lenders with respect to any breach or alleged breach of agency
or fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

SECTION 8.14. Confidentiality. Each of the Agents and the Lenders agree to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) pursuant to the order of any court or
administrative agency or in any pending legal or administrative proceeding, or
otherwise as required by applicable Law or compulsory legal process (in which
case such Person agrees to inform the Borrower promptly thereof to the extent
practicable and not prohibited by Law), (b) upon the request or demand of any
regulatory authority having jurisdiction over such Person or any of its
Affiliates, (c) to the extent that such Information is publicly available or
becomes publicly available other than by reason of improper disclosure by such
Person, its Affiliates or representatives, (d) to such Person’s Affiliates and
their respective officers, directors, partners, members, employees, legal
counsel, advisors, representatives, independent auditors and other experts or
agents who need to know such Information and on a confidential basis, (e) to
potential and prospective Lenders or Participants or any direct or indirect
contractual counterparties to any swap or derivative transaction relating to the
Borrower or its obligations hereunder, in each case, subject to such recipient’s
agreement (which agreement may be in writing or by “click through” agreement or
other affirmative action on the part of the recipient to access such Information
and acknowledge its confidentiality obligations in respect thereof pursuant to
customary practice) to keep such Information confidential on substantially the
terms set forth in this Section, (f) received by such Person on a
non-confidential basis from a third-party source (other than the Borrower or any
of its Affiliates, advisors, members, directors, employees, agents or other
representatives) not known by such Person to be prohibited from disclosing such
Information to such Person by a legal, contractual or fiduciary obligation,
(g) for purposes of establishing a “due diligence” defense, (h) in connection
with the exercise of any remedies hereunder or under any agreement or other
document entered into in connection herewith, or any suit, action or proceeding
relating to this Agreement, any document entered into in connection herewith, or
the transactions contemplated hereby or thereby or enforcement hereof or
thereof, (i) to any rating agency on a confidential basis, (j) the CUSIP

 

53



--------------------------------------------------------------------------------

Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the Loans or Commitments hereunder
and (h) with the Borrower’s prior written consent. For purposes of this Section,
“Information” means all information received from the Borrower or any of its
Subsidiaries relating to the Borrower or any of its Subsidiaries or any of their
respective businesses, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower or any of its Subsidiaries; provided that, in the
case of information received from the Borrower or any of its Subsidiaries after
the date hereof, such information is clearly identified at the time of delivery
as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

[Signature Pages Follow]

 

54



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers, thereunto duly authorized, as of the date first
above written.

 

EXELON CORPORATION, as Borrower

/s/ Stacie M. Frank

Stacie M. Frank Senior Vice President, Treasurer

 

364-DAY BRIDGE TERM LOAN AGREEMENT



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as Administrative Agent and as a Lender

/s/ Ann E. Sutton

Ann E. Sutton Director

 

364-DAY BRIDGE TERM LOAN AGREEMENT



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Lender

/s/ Robert Ehudin

Robert Ehudin Authorized Signatory

 

364-DAY BRIDGE TERM LOAN AGREEMENT



--------------------------------------------------------------------------------

Wells Fargo Bank, N.A. as a Lender

/s/ Bobby Ausman

Bobby Ausman Assistant Vice President

 

364-DAY BRIDGE TERM LOAN AGREEMENT



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender

/s/ Eric Cosgrove

Eric Cosgrove Vice President

 

364-DAY BRIDGE TERM LOAN AGREEMENT



--------------------------------------------------------------------------------

TD Bank, N.A., as a Lender

/s/ David Perlman

David Perlman Senior Vice President

 

364-DAY BRIDGE TERM LOAN AGREEMENT



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION, as a Lender

/s/ James D. Weinstein

James D. Weinstein Managing Director

 

364-DAY BRIDGE TERM LOAN AGREEMENT



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC, as a Lender

/s/ Tyler J. McCarthy

Tyler J. McCarthy Director

 

364-DAY BRIDGE TERM LOAN AGREEMENT



--------------------------------------------------------------------------------

Royal Bank of Canada, as a Lender

/s/ Frank Lambrinos

Frank Lambrinos Authorized Signatory

 

364-DAY BRIDGE TERM LOAN AGREEMENT



--------------------------------------------------------------------------------

PNC Bank, National Association, as a Lender

/s/ John Broeren

John Broeren Senior Vice President

 

364-DAY BRIDGE TERM LOAN AGREEMENT



--------------------------------------------------------------------------------

The Northern Trust Company, as a Lender

/s/ Keith Burson

Keith Burson Vice President

 

364-DAY BRIDGE TERM LOAN AGREEMENT



--------------------------------------------------------------------------------

Mizuho Bank, Ltd., as a Lender

/s/ Leon Mo

Leon Mo Authorized Signatory

 

364-DAY BRIDGE TERM LOAN AGREEMENT



--------------------------------------------------------------------------------

MANUFACTURERS AND TRADERS TRUST COMPANY, as a Lender

/s/ Ramal L. Moreland

Ramal L. Moreland Vice President

 

364-DAY BRIDGE TERM LOAN AGREEMENT



--------------------------------------------------------------------------------

KeyBank National Association, as a Lender

/s/ Sherrie I. Manson

Sherrie I. Manson Senior Vice President

 

364-DAY BRIDGE TERM LOAN AGREEMENT



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender

/s/ Juan Javellana

Juan Javellana Executive Director

 

364-DAY BRIDGE TERM LOAN AGREEMENT



--------------------------------------------------------------------------------

The Huntington National Bank, as a Lender

/s/ Lori Cummins-Meyer

Lori Cummins-Meyer Vice President

 

364-DAY BRIDGE TERM LOAN AGREEMENT



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender

/s/ Michael Spaight

Michael Spaight Authorized Signatory

/s/ Tyler R. Smith

Tyler R. Smith Authorized Signatory

 

364-DAY BRIDGE TERM LOAN AGREEMENT



--------------------------------------------------------------------------------

Credit Agricole Corporate & Investment Bank, as a Lender

/s/ David Gurghigian

David Gurghigian Managing Director

/s/ Michael Willis

Michael Willis Managing Director

 

364-DAY BRIDGE TERM LOAN AGREEMENT



--------------------------------------------------------------------------------

Citibank, N.A., as a Lender

/s/ Sandip Sen

Sandip Sen Vice President

 

364-DAY BRIDGE TERM LOAN AGREEMENT



--------------------------------------------------------------------------------

Canadian Imperial Bank of Commerce, New York Branch, as a Lender

/s/ Anju Abraham

Anju Abraham Authorized Signatory

/s/ Robert Casey

Robert Casey Authorized Signatory

 

364-DAY BRIDGE TERM LOAN AGREEMENT



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON, as a Lender

/s/ Mark W. Rogers

Mark W. Rogers Vice President

 

364-DAY BRIDGE TERM LOAN AGREEMENT



--------------------------------------------------------------------------------

BNP PARIBAS, as a Lender

/s/ Christopher Sked

Christopher Sked Managing Director

/s/ Nicole Mitchell

Nicole Mitchell Vice President

 

364-DAY BRIDGE TERM LOAN AGREEMENT



--------------------------------------------------------------------------------

The Bank of Tokyo-Mitsubishi, Ltd., as a Lender

/s/ Chi-Cheng Chen

Chi-Cheng Chen Director

 

364-DAY BRIDGE TERM LOAN AGREEMENT



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as a Lender

/s/ Thane Rattew

Thane Rattew Managing Director

 

364-DAY BRIDGE TERM LOAN AGREEMENT



--------------------------------------------------------------------------------

Bank of America, N.A., as a Lender

/s/ William Merritt

William Merritt Vice President

 

364-DAY BRIDGE TERM LOAN AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE I

PRICING SCHEDULE

“Applicable Margin” and “Applicable Ticking Fee Rate” mean (as applicable), as
of any date of determination, the percentage per annum set forth below opposite
the applicable Debt Ratings of the Borrower from S&P, Moody’s and Fitch, in each
case, with a stable or better outlook:

 

Borrower’s Debt Ratings (S&P,
Moody’s or Fitch)

   Applicable Margin      Applicable
Ticking Fee
Rate      Closing Date through
89 days after Closing
Date      90 days after Closing
Date through 179
days after Closing
Date      180 days after
Closing Date through
269 days after
Closing Date      270 days after Closing
Date and thereafter         Base
Rate
Loans      Euro-
dollar
Loans      Base
Rate
Loans      Euro-
dollar
Loans      Base
Rate
Loans      Euro-
dollar
Loans      Base
Rate
Loans      Euro-
dollar
Loans     

Rating Level 1:

³ A-/A3/A-

     12.5 bps         112.5 bps         37.5 bps         137.5 bps        
62.5 bps         162.5 bps         87.5 bps         187.5 bps         12.5 bps
  

Rating Level 2:

BBB+/Baa1/BBB+

     25 bps         125 bps         50 bps         150 bps         75 bps      
  175 bps         100 bps         200 bps         17.5 bps   

Rating Level 3:

BBB/Baa2/BBB

     50 bps         150 bps         75 bps         175 bps         100 bps      
  200 bps         125 bps         225 bps         22.5 bps   

Rating Level 4:

BBB-/Baa3/BBB-

     75 bps         175 bps         100 bps         200 bps         125 bps   
     225 bps         150 bps         250 bps         27.5 bps   

Rating Level 5:

£ BB+/Ba1/BB+

     100 bps         200 bps         125 bps         225 bps         150 bps   
     250 bps         175 bps         275 bps         35.0 bps   

For purposes of the foregoing, (a) at any time that Debt Ratings are available
from each of S&P, Moody’s and Fitch and there is a split among such Debt
Ratings, then (i) if any two of such Debt Ratings are in the same level, such
level shall apply or (ii) if each of such Debt Ratings is in a different level,
the level that is the middle level shall apply and (b) at any time that Debt
Ratings are available only from any two of S&P, Moody’s and Fitch and there is a
split in such Debt Ratings, then the higher of such Debt Ratings shall apply,
unless there is a split in Debt Ratings of more than one level, in which case
the level that is one level higher than the lower Debt Rating shall apply. The
Debt Ratings shall be determined from the most recent public announcement of any
changes in the Debt Ratings. If the rating system of S&P, Moody’s or Fitch shall
change, the

 

I-1



--------------------------------------------------------------------------------

Borrower and the Administrative Agent shall negotiate in good faith to amend the
definition of “Debt Rating” to reflect such changed rating system and, pending
the effectiveness of such amendment (which shall require the approval of the
Majority Lenders), the Debt Rating shall be determined by reference to the
rating most recently in effect prior to such change. If the Borrower has no
Fitch Rating, no Moody’s Rating and no S&P Rating, Rating Level 5 shall apply.

 

I-2



--------------------------------------------------------------------------------

SCHEDULE II

COMMITMENTS

 

Lender

   Commitment  

Barclays Bank PLC

   $ 1,444,200,000   

Goldman Sachs Bank USA

   $ 1,444,200,000   

Bank of America, N.A.

   $ 325,000,000   

Citibank, N.A.

   $ 325,000,000   

JPMorgan Chase Bank, N.A.

   $ 325,000,000   

Credit Suisse AG, Cayman Islands Branch

   $ 325,000,000   

Wells Fargo Bank, N.A.

   $ 325,000,000   

BNP Paribas

   $ 325,000,000   

The Bank of Nova Scotia

   $ 325,000,000   

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 325,000,000   

The Royal Bank of Scotland plc

   $ 325,000,000   

Mizuho Bank, Ltd.

   $ 225,000,000   

Royal Bank of Canada

   $ 225,000,000   

U.S. Bank National Association

   $ 225,000,000   

Canadian Imperial Bank of Commerce, New York Branch

   $ 81,575,000   

Credit Agricole Corporate & Investment Bank

   $ 81,575,000   

PNC Bank, NA

   $ 81,575,000   

Sumitomo Mitsui Banking Corporation

   $ 81,575,000   

The Bank of New York Mellon

   $ 81,575,000   

KeyBank National Association

   $ 81,575,000   

TD Bank, N.A.

   $ 81,575,000   

The Northern Trust Company

   $ 81,575,000   

Manufacturers and Traders Trust Company

   $ 50,000,000   

The Huntington National Bank

   $ 30,000,000   

TOTAL

   $ 7,221,000,000.00   

 

II-1